                  Case 1:19-cv-09439-PKC Document 225 Filed 03/06/20 Page 1 of 25


                         S KADDEN , A RPS , S LATE , M EAGHER & F LOM                          LLP
                                                 ONE MANHATTAN WES T
                                                                                                        FIRM/AFFILIATE OFFICES
                                                 NEW Y ORK, NY 10001                                            -----------
                                                             ________                                         BOSTON
                                                                                                             CHICAGO
                                                     TEL: (212) 735-3000                                     HOUSTON
                                                     FAX: (212) 735-2000                                   LOS ANGELES
                                                                                                            PALO ALTO
                                                       www.skadden.com                                   WASHINGTON, D.C.
  DIRECT DIAL                                                                                               WILMINGTON
                                                                                                                -----------
(212) 735-2129
                                                                                                               BEIJING
  DIRECT FAX
                                                                                                             BRUSSELS
(917) 777-2129                                                                                              FRANKFURT
  EMAIL ADDRESS                                                                                             HONG KONG
ALEXANDER.DRYLEWSKI@SKADDEN.COM                                                                               LONDON
                                                                                                              MOSCOW
                                                                                                               MUNICH
                                                                        March 6, 2020                           PARIS
                                                                                                            SÃO PAULO
                                                                                                               SEOUL
                  VIA ECF                                                                                    SHANGHAI
                                                                                                            SINGAPORE
                  Hon. P. Kevin Castel                                                                          TOKYO
                                                                                                              TORONTO
                  United States District Judge
                  Southern District of New York
                  500 Pearl Street
                  New York, NY 10007-1312

                                 RE:     SEC v. Telegram, et al., 19-cv-9439 (PKC) (S.D.N.Y.)

                  Dear Judge Castel:

                           On behalf of Defendants in the above-captioned action, we respectfully write
                  to alert the Court to the March 3, 2020, decision of the California Court of Appeal,
                  Second Division, in Siry Investment, L.P. v. Farkhondehpour, B277750, 2020 WL
                  1026822 (Cal. Ct. App. Mar. 3, 2020) (attached hereto), which supports Defendants’
                  position in connection with the pending motions for summary judgment and
                  preliminary injunction.

                           In Siry, the court concluded that a partnership agreement did not constitute a
                  security under Howey. In doing so, the court emphasized certain language in the
                  partnership agreement itself, which (i) allowed the general partner to refuse consent
                  to transfers of the limited partner’s partnership interests “if such transfer would
                  constitute a violation of any rule, law or securities regulation”; and (ii) prohibited the
                  limited partner from assigning its interest if it “would result in the violation of . . .
                  federal or state securities laws.” Id. at *23. The court held that, “[r]ather than
                  constituting proof that the limited partners definitively viewed their interests as
                  securities, these provisions reflect uncertainty on that question and a marked desire
                  not to engage in transactions that would subject them to securities laws — an odd
                  result if the parties already viewed the limited partnership interest as a security.” Id.

                          Similarly here, the Purchase Agreements contained express provisions
                  reflecting that (i) performance of the Purchase Agreements may not “violate any
                  judgment, statute, rule or regulation applicable to it” or “contravene any law,
                  regulation or regulatory policy applicable to the Purchase; and (ii) each purchaser
    Case 1:19-cv-09439-PKC Document 225 Filed 03/06/20 Page 2 of 25

Hon. P. Kevin Castel
March 6, 2020
Page 2



warranted that it can only sell Grams “in accordance with applicable securities laws
and the terms of this Purchase Agreement.” (ECF No. 72-11 at 20, 22 (emphasis
added).) As in Siry, these provisions demonstrate that the economic reality of the
Private Placement was not to distribute securities to the public in violation of the
U.S. securities laws; rather, “these provisions reflect uncertainty on that question and
a marked desire not to engage in transactions that would subject them to securities
laws — an odd result if the parties already viewed [Grams] as a security.” Siry, 2020
WL 1026822, at *23. Indeed, the record reflects that the parties’ intent from the
outset was that Grams would not be “securities” at the time they are created and
distributed to Private Purchasers in order to be used, bought or sold to public
consumers following launch. (Def. SJ Br. 39-41; Def. Reply Br. 1-9.) This
economic reality undermines the SEC’s theory that Defendants have already engaged
in a “past” violation or are currently engaged in an “ongoing” violation by
conducting a distribution of securities to the public.1

                                                       Respectfully submitted,

                                                       /s/ Alexander C. Drylewski

                                                       Alexander C. Drylewski

Encl.

cc: All counsel of record (via ECF)




1
  Even if Grams are deemed “securities” at launch, there are a number of ways in which Private
Placement purchasers may comply with the federal securities laws without being deemed
“underwriters” engaged in a distribution. For example, Rule 144 under the Securities Act provides
that a purchaser who has held a security for more than 12 months may sell the security in the market
without being an “underwriter.” 17 C.F.R. § 230.144(b)(1)(i); 37 Fed. Reg. 596 (Jan. 14, 1972) (Rule
144 holding period ensures that purchasers “have assumed the economic risks of investment and
therefore are not acting as conduits for sale to the public of unregistered securities”); Def. Reply Br.
13. Thus, even accepting the SEC’s theory that Grams were sold as securities on the date of the
Purchase Agreements, given that more than 12 months has passed since that time, purchasers could
freely transfer or sell the Grams at launch. This further undermines the SEC’s “past” and “ongoing”
violation theories of liability.
             Case
Siry Investment, L.P. 1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d         225
                                                         ---- (2020)       Filed 03/06/20 Page 3 of 25


                                                                   when the discovery a party contumaciously refuses to provide
                                                                   encompasses fewer than all the issues in a case; (2) May a
                  2020 WL 1026822
                                                                   party in default file a motion for new trial raising “[e]rror[s] in
    Only the Westlaw citation is currently available.
                                                                   law,” including the inapplicability of certain remedies under
               Court of Appeal, Second
                                                                   the allegations as pled; and (3) May a trial court award treble
            District, Division 2, California.
                                                                   damages and attorney fees under       Penal Code section 496,
  SIRY INVESTMENT, L.P., Plaintiff and Appellant,                  subdivision (c), in a case involving the fraudulent diversion
                         v.                                        of business funds rather than trafficking in stolen goods?
          Saeed FARKHONDEHPOUR et
          al., Defendants and Appellants.                          On the first question, we conclude that a trial court is not
                                                                   foreclosed from issuing terminating sanctions just because the
                B277750 (Consolidated with                         underlying discovery encompasses only a subset of the issues
                 B279009 and B285904)                              in the case. On the second question, we conclude that a party
                            |                                      against whom a default has been entered may file a motion
                     Filed 3/3/2020                                for new trial attacking the default judgment as containing
                                                                   “error[s] in law.” And on the third question, we conclude that
APPEAL from a judgment of the Superior Court of Los
Angeles County. Stephanie M. Bowick, Judge; and Edward B.              Penal Code section 496, subdivision (c) only authorizes an
Moreton, Judge. Affirmed as modified. (Los Angeles County          award of treble damages or attorney fees when the underlying
Super. Ct. No. BC372362)                                           conduct involves trafficking in stolen goods; in so doing,
                                                                   we respectfully part ways with Switzer v. Wood (2019) 35
Attorneys and Law Firms                                            Cal.App.5th 116, 247 Cal.Rptr.3d 114 (Switzer), which holds
                                                                   to the contrary.
Wilson, Elser, Moskowitz, Edelman & Dicker, Gregory D.
Hagen, San Diego, and Robert Cooper, Los Angeles, for
                                                                   After considering all of the parties’ arguments in these
Plaintiff and Appellant.
                                                                   consolidated cross-appeals, we affirm the entry of terminating
Richard L. Knickerbocker, Santa Monica, for Defendants and         sanctions but modify the judgment to eliminate the awards of
Appellants Saeed Farkhondehpour, individually and as trustee       treble damages and attorney fees.
of the 1994 Farkhondehpour Family Trust, and 416 South
Wall Street, Inc.
                                                                            FACTS AND PROCEDURAL HISTORY
Fisher & Wolfe and David Fisher for Defendant and Appellant
Morad Neman, individually and as former trustee of the
                                                                   I. Facts 1
Neman Family Irrevocable Trust and the Yedidia Investments
                                                                   In 1998, Moe Siry, Saeed Farkhondehpour (Farkhondehpour),
Defined Benefit Plan.
                                                                   and Morad Neman (Neman) formed a limited partnership
Greines Martin Stein & Richland, Robert A. Olson, and              to renovate and lease space in a mixed-use building in
Edward L. Xanders, Los Angeles, for Defendant and                  downtown Los Angeles. The partnership agreement named
Appellant Morad Neman, individually and as former trustee          one general partner (namely, 416 South Wall Street, Inc. (416
of the Neman Family Irrevocable Trust and the Yedidia              South Wall Street), of which Farkhondehpour was president)
Investments Defined Benefit Plan.                                  and four limited partners (namely, Siry Investment, L.P.
                                                                   (Siry), the 1993 Farkhondehpour Family Trust (of which
Opinion                                                            Farkhondehpour was trustee), the Neman Family Irrevocable
                                                                   Trust (of which Neman was trustee), and the Yedidia
HOFFSTADT, J.                                                      Investment Defined Benefit Plan Trust (of which Neman was
                                                                   also trustee)). The agreement divvied up the partnership’s
 *1 This is the fourth appeal in this longstanding lawsuit, and
                                                                   cash distributions as follows: Siry was to receive 39.60
challenges a $7 million default judgment entered after the trial
                                                                   percent; the Farkhondehpour Family Trust, 29.70 percent;
court issued terminating sanctions. Among the many issues
                                                                   the Neman Family Irrevocable Trust, 19.80 percent; and
raised by the parties on appeal, three present significant legal
                                                                   the Yedidia plan, 9.90 percent. A separate entity—namely,
questions: (1) May a trial court issue terminating sanctions


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                1
             Case
Siry Investment, L.P. 1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d         225
                                                         ---- (2020)       Filed 03/06/20 Page 4 of 25


Investment Consultants, LLC (Investment Consultants)—              rendered the verdict “hopelessly ambiguous” and, because
was responsible for acting as property manager, for making         “who is liable [was] key,” necessitated a remand for a re-trial.
the required cash distributions, and for managing the
                                                                   ( Id., at *1, *4–6, 2012 Cal.App.Unpub.LEXIS 9014 at *2,
renovations.
                                                                   *4, *6-*7, *11.)

 *2 In 2003, Farkhondehpour, Neman, and 416 South Wall
Street created an entity named DTLA, required the building’s         B. Issuance of terminating sanctions on remand
tenants to pay their rent to DTLA, and through these               On remand, Siry propounded two rounds of discovery on
means started to “improperly divert rental income away from        defendants—a first round in October 2013 and a second in
the ... [limited] partnership and into DTLA.” Farkhondehpour       January 2014. As discussed in more detail below, defendants
and Neman also began to charge personal and other non-             did not compliantly respond to the discovery or to the trial
partnership expenses to the partnership. The net effect of these   court’s subsequent orders to respond to that discovery without
actions was to direct Investment Consultants to underpay           objection.
Siry its cash distributions. What is more, Farkhondehpour
and Neman ensured that Siry remained unaware of the                In late June 2015, Siry moved for terminating sanctions
underpayments by misrepresenting to Siry the building’s            due to defendants’ steadfast refusal to respond to Siry’s
rental income and the partnership’s expenses, effectively          discovery requests or to obey the court’s multiple orders
lying to Siry about what its cash distributions should have        compelling responses. At that time, Siry’s operative fifth
been.                                                              amended complaint sought (1) compensatory damages for
                                                                   breach of the partnership agreement, breach of an oral
                                                                   contract, breach of fiduciary duty, aiding and abetting breach
II. Procedural Background
                                                                   of fiduciary duty, and fraud; 3 (2) punitive damages; (3) treble
   A. Siry’s lawsuit, first trial and reversal                     damages pursuant to      Penal Code section 496, subdivision
In June 2007, Siry sued Neman, Farkhondehpour, 416
South Wall Street, and the trusts over which they were             (c); and (4) attorney fees under      Penal Code section 496
trustees (collectively, defendants) for underpaying Siry and       as well as Code of Civil Procedure section 1029.8 4 (on the
improperly diverting the partnership’s rental income to their      ground that defendants were acting as unlicensed contractors
own coffers. 2                                                     and unlicensed broker-dealers). Siry had not sought treble
                                                                   damages or attorney fees prior to the first trial. Mere weeks
The matter proceeded to a jury trial in October 2009. At           before filing its motion for terminating sanctions, Siry served
that time, Siry’s operative second amended complaint sought        defendants with notices that it was seeking $4 million in
(1) dissolution and winding up of the limited partnership,         punitive damages against each of them.
(2) an accounting, (3) damages for breach of the agreement,
and (4) damages for breach of fiduciary duty. The jury              *3 Defendants opposed the motion with a brief and nearly
found for Siry, awarding actual damages of $242,975 and            1,700 pages of exhibits. The court held two hearings and
punitive damages of $1.1 million against Farkhondehpour            issued a written order striking defendants’ answers and
and $2 million against Neman. The trial court denied a             entering their default.
subsequent motion for a new trial, but reduced the punitive
damages awards to $728,925 against each Farkhondehpour
                                                                      C. Default prove-up and entry of judgment
and Neman.
                                                                   Siry filed over 2,000 pages of documents in anticipation of
                                                                   the hearing at which it would prove up its damages.
In December 2012, we reversed the jury’s verdict. ( Siry
Inv., L.P. v. Farkhondehpour (Dec. 12, 2012, B223100,              After reviewing the documentation, the court in July 2016
B234655) 2012 WL 6182858, 2012 Cal.App.Unpub.LEXIS                 issued an order finding that Siry had “met its evidentiary
9014 [nonpub opn.].) We did so because the special verdict         burden as to all claims.” The court went on to enter
form submitted to the jury did not require the jury to specify     default judgment against defendants awarding Siry (1) actual
whether Farkhondehpour and Neman were liable to Siry               compensatory damages of $956,487, comprised of $534,118
individually or as trustees of the various trusts. This defect     in actual damages plus $422,369 in pre-judgment interest;



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
             Case
Siry Investment, L.P. 1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d         225
                                                         ---- (2020)       Filed 03/06/20 Page 5 of 25


(2) treble damages of $2,869,461 pursuant to         Penal
Code section 496, subdivision (c); (3) punitive damages of           E. Appeals
$4 million (plus $1 against only 416 South Wall Street);           Defendants filed a timely appeal from the original default
(4) attorney fees totaling $4,010,008.97; and (5) costs of         judgment, and from the amended judgment. Siry filed a timely
$187,109.13. The total came to $12,023,067.10.
                                                                   cross-appeal from the amended judgment. 5


  D. Reduction of damages upon a new trial motion
In August 2016, defendants filed a motion for new trial                                   DISCUSSION
on several grounds. Among other things (and as pertinent
to this appeal), defendants argued that the trial court had         *4 The issues raised in this appeal and cross-appeal fall into
awarded excessive damages and committed errors in law by           two broad categories—namely, (1) defendants’ challenge to
                                                                   the entry of terminating sanctions, and (2) the parties’ various
(1) awarding treble damages under       Penal Code section
                                                                   challenges to the amount of the default judgment. We will
496, subdivision (c); (2) miscalculating the treble damages
                                                                   address each separately.
award; (3) awarding a constitutionally excessive amount of
punitive damages; (4) allowing Siry to collect both treble
damages and punitive damages, rather than requiring Siry           I. Terminating Sanctions
to elect between them; and (5) awarding Siry attorney fees         Defendants argue that the trial court erred in issuing
under   Penal Code section 496, subdivision (c) and section        terminating sanctions.
1029.8.

                                                                     A. Pertinent facts
After Siry opposed the motion, the trial court in September
2016 partially denied and partially granted the motion. As
a threshold matter, the court ruled that defendants had                   1. Siry’s discovery requests and the trial court’s
standing to make a new trial motion notwithstanding the                    orders compelling responses to those requests
entry of default. On the merits, the court ruled that (1) treble
                                                                   Following remand from this court’s ruling overturning the
damages were properly awarded under Penal Code section
                                                                   2009 jury verdict, Siry propounded two rounds of discovery
496, subdivision (c), but (2) it had miscalculated the treble
                                                                   relevant to this appeal.
damages award (and reduced them to $1,912,974); (3) its
award of $4 million in punitive damages was constitutionally
excessive (and reduced the damages to $1 million each
against Farkhondehpour and Neman); (4) Siry would have                        a. October 2013 requests for document
to elect between treble damages and punitive damages; and                          production regarding liability

(5) attorney fees were properly awarded under Penal Code           In mid-October 2013, Siry issued each of the defendants
section 496, subdivision (c) and section 1029.8.                   requests to produce documents relating to, among other
                                                                   things, (1) their “interest in” the partnership, the property,
In early October 2016, Siry filed a notice electing to collect     416 South Wall Street, DTLA, and Investment Consultants;
treble damages (rather than punitive damages).                     (2) the “compensation [each defendant] received from” the
                                                                   partnership, 416 South Wall Street, DTLA, and Investment
In late October 2016, the court entered an amended judgment        Consultants; (3) the partnership agreements, operating
against defendants, jointly and severally, awarding Siry (1)       agreements, and dissolution documents for the partnership
actual compensatory damages of $956,487, comprised of              and 416 South Wall Street; (4) the partnership’s operating
$534,118 in actual damages plus $422,369 in pre-judgment           expenses, profits, losses, income, assets, expenditures and
interest; (2) treble damages of $1,912,974 pursuant to             distributions; and (5) any payments and transfers of assets
   Penal Code section 496, subdivision (c); (3) attorney fees      to/from Investment Consultants, DTLA, and 416 South Wall
totaling $4,010,008.97; and (4) costs of $187,109.13. The          Street. Siry requested documents created between January 1,
total came to $7,066,579.10.                                       2002 and December 31, 2010.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
             Case
Siry Investment, L.P. 1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d         225
                                                         ---- (2020)      Filed 03/06/20 Page 6 of 25


                                                                   *5 Defendants did not respond to the narrowed requests by
Defendants did not respond to these requests by the               the due date.
production deadline.
                                                                  The trial court issued two separate orders compelling
The trial court issued four separate orders compelling            defendants to respond to these requests and to do so without
defendants to respond to these requests and to do so without      any objections. First, on April 4, 2014, the court ordered
any objections. First, on Valentine’s Day 2014, the court         defendants to “produce responsive documents” and answer
granted Siry’s motion to compel and ordered defendants            the interrogatories without objections by April 23, 2014.
to produce responsive documents by St. Patrick’s Day              Second, on October 9, 2014, the court adopted the discovery
2014. Second, on April 4, 2014, the trial court confirmed         referee’s recommendation that defendants respond to this
that its first order required the production to be without        discovery without objection.
objections and set a new deadline of April 23, 2014. Third,
on July 15, 2014, the court once again ordered defendants
to produce documents without objections. And, fourth, on
                                                                  2. Defendants’ non-compliance with the trial court’s orders
October 9, 2014, the court refused to reconsider its third
order and adopted a discovery referee’s recommendation that       Notwithstanding the trial court’s express warning that
defendants produce responsive documents without objection.        continued non-compliance “may result in ... terminating
The court also imposed monetary sanctions of $10,000              sanctions,” defendants never complied with any of the court’s
against Farkhondehpour and his counsel (who, at that time,        orders because, to this day, defendants have never produced
was representing all of the defendants) for their intransigence   responsive documents or answered the interrogatories
in not complying with the court’s prior orders. 6                 without objections. Instead, defendants responded to the
                                                                  court’s orders (1) by serving multiple “responses” that
                                                                  consisted entirely of objections or non-compliant answers
                                                                  (such as “not applicable”) without the disclosure of any
   b. January 2014 requests for document production and
                                                                  documents or information, some of which reached nearly 400
    special interrogatories regarding financial condition
                                                                  pages in length; (2) by repeatedly challenging the court’s
In mid-January 2014, Siry issued each of the defendants (1)       orders through motions for clarification, reconsideration,
a second set of requests for document production, and (2)         relief from waiver, and a stay of discovery; or, as to
special interrogatories. The document requests sought, among      Farkhondehpour, (3) by making a last-minute offer to come
other things, “[a]ll documents that relate, refer or pertain      down to Farkhondehpour’s or Investment Consultants’s office
to” each defendant’s financial accounts, tangible personal        to search for documents. Worse yet, defendants’ counsel
property, intangible personal property, retirement accounts,      below 7 engaged in tactics that can only be characterized as
assets, transfer of assets, liabilities, compensation received    underhanded: He on July 3, 2014, filed an ex parte motion
and owed, tax records, real property interests, financial         for clarification of whether the court’s earlier April 4, 2014
records, interest and dividends, and monies owed. The special     order required disclosure without objections, but the motion
interrogatories paralleled the document requests, seeking         only cited the portion of the court’s April 4 minute order
answers regarding each of the above listed categories of          setting forth its tentative ruling (which said objections could
documents. Siry requested information from January 1, 2010        be made) rather than its actual, final ruling (which said they
to mid-January 2014. Prior to propounding this discovery on       could not); Siry was not present at the hearing on the ex parte
defendants’ financial condition, Siry sought and obtained an      motion (and thus unable to point out this misrepresentation)
                                                                  because counsel had not properly given Siry notice of the ex
order authorizing such discovery pursuant to      Civil Code
                                                                  parte filing; and, after the court granted relief based on the
section 3295, subdivision (c), and making all responses due
                                                                  representations in the ex parte filing and Siry subsequently
on February 15, 2014. At the hearing on Valentine’s Day
                                                                  moved the court to reconsider that relief in light of the falsity
2014, Siry voluntarily narrowed the scope of its document
                                                                  of those representations, counsel opposed Siry’s motion.
requests and special interrogatories to only those “financial
[documents] presented to third parties.”

                                                                                3. Entry of terminating sanctions



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
             Case
Siry Investment, L.P. 1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d         225
                                                         ---- (2020)        Filed 03/06/20 Page 7 of 25


In its July 2015 oral ruling and August 2015 written                the trial court abused its discretion in ordering dismissal as
order, the trial court granted Siry’s June 2015 motion
                                                                    a sanction” ( Laguna Auto Body v. Farmers Ins. Exchange
for terminating sanctions against defendants. Defendants’
                                                                    (1991) 231 Cal.App.3d 481, 491, 282 Cal.Rptr. 530), rather
“18 months of lack of compliance” with the [discovery]
                                                                    than assess “ ‘whether the trial court should have imposed
requests and the multiple court orders compelling responses
to those requests, the court found, constituted a “history”         a lesser sanction’ ” ( Liberty Mutual Fire Ins. Co. v. LcL
of “willful,” “flagrant,” “persistent[ ]” and “deliberate”          Administrators, Inc. (2008) 163 Cal.App.4th 1093, 1105, 78
discovery “abuse.” In the court’s view, defendants’ practice        Cal.Rptr.3d 200). We review any subsidiary factual findings
of responding to Siry’s requests and the court’s orders             for substantial evidence. ( Department of Forestry & Fire
with “document dump[s]” and Farkhondehpour’s last-minute            Protection v. Howell (2017) 18 Cal.App.5th 154, 192, 226
offer to look in his and Investment Consultants’s warehouse
for responsive documents constituted “gamesmanship,” not            Cal.Rptr.3d 727 (     Howell).)
compliance. What is more, defendants’ “stall tactics” as
to discovery of “significance” to the merits of Siry’s              When faced with a party’s misuse of the discovery process,
claims and of defendants’ financial wherewithal (as relevant        a trial court “should” impose “[t]he penalty ... appropriate to
to punitive damages) “severely prejudiced” Siry “in [its]           the dereliction.” (   Deyo v. Kilbourne (1978) 84 Cal.App.3d
ability to properly prepare for trial” within the statutory
                                                                    771, 793, 149 Cal.Rptr. 499 ( Deyo);  Reedy v. Bussell
deadline for retrial following remand. In light of this history
                                                                    (2007) 148 Cal.App.4th 1272, 1293, 56 Cal.Rptr.3d 216
of non-compliance, the looming deadline for retrial, and
ineffectiveness of the prior monetary sanction and threat of        ( Reedy).) That is because the purpose of discovery
terminating sanctions, the court found that “a less severe          sanctions is to “protect the interests of the party entitled
sanction will clearly not now yield compliance” because             to[,] but denied[,] discovery,” not to “punish[ ]” the non-
defendants’ “stall tactics would continue even if the court         compliant party or to “put the prevailing party in a better
were to come up with some type of lesser sanction.”                 position than he would have had if he had obtained the
                                                                    discovery sought.” (     Deyo, at p. 793, 149 Cal.Rptr. 499;
  B. Analysis                                                           Sherman v. Kinetic Concepts, Inc. (1998) 67 Cal.App.4th
 *6 The Civil Discovery Act (section 2016.010 et seq.)
                                                                    1152, 1163, 79 Cal.Rptr.2d 641 ( Sherman);           Doppes v.
imbues trial courts with “broad” discretion to sanction the
                                                                    Bentley Motors, Inc. (2009) 174 Cal.App.4th 967, 992, 94
“misuse of the discovery process.” ( Lopez v. Watchtower            Cal.Rptr.3d 802.) Proportionality is critical when it comes to
Bible & Tract Society of New York (2016) 246 Cal.App.4th            terminating sanctions because they altogether deny the non-
566, 604, 201 Cal.Rptr.3d 156 ( Lopez); § 2023.030.) As             compliant party a hearing on the merits and thus implicate
pertinent here, “misuse of the discovery process” includes (1)      due process. ( Lopez, supra, 246 Cal.App.4th at p. 604, 201
“[f]ailing to respond [to] or to submit to an authorized method     Cal.Rptr.3d 156.)
of discovery, (2) “[m]aking an evasive response to discovery,”
and (3) “[d]isobeying a court order to provide discovery.” (§       To ensure proportionality, trial courts should generally
2023.010, subds. (d), (f) & (g).) When confronted with              take an “incremental” approach—that is, they should
such misuse, a court may impose (1) monetary sanctions              “attempt[ ] less severe alternative[sanctions]” unless the
(§ 2023.030, subd. (a)), (2) sanctions that deem specified          “record clearly shows lesser sanctions would be ineffective.”
issues to be “established” or that “prohibit” the non-compliant
                                                                    (   Lopez, supra, 246 Cal.App.4th at p. 604, 201 Cal.Rptr.3d
party from raising “opposing ... claims or defenses” (so-
called “issue sanctions”) (id., subd. (b)), (3) sanctions that      156;     Howell, supra, 18 Cal.App.5th at pp. 191-192,
preclude the admission of evidence (so-called “eviden[tiary]        226 Cal.Rptr.3d 727.) In calibrating the sanction that is
sanction[s]”) (id., subd. (c)), or (4) “terminating sanction[s],”   appropriate for the dereliction, trial courts must make a
which include “striking [a defendant’s] answer” (id., subd.         “meaningful effort to determine whether ... alternative[, lesser
(d)). We review an order granting terminating sanctions             sanctions] would be effective” at inducing the non-compliant
                                                                    party to produce the discovery, thereby “protect[ing] the
for an abuse of discretion. ( Lopez, at p. 604, 201
Cal.Rptr.3d 156.) Critically, our task is to assess “whether        interests of the party entitled to ... discovery.” (   Lopez, at



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
             Case
Siry Investment, L.P. 1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d         225
                                                         ---- (2020)       Filed 03/06/20 Page 8 of 25


p. 606, 201 Cal.Rptr.3d 156;     Deyo, supra, 84 Cal.App.3d        (   Alliance Bank v. Murray (1984) 161 Cal.App.3d 1, 10,
at p. 793, 149 Cal.Rptr. 499.) In undertaking this effort, trial
                                                                   207 Cal.Rptr. 233;     Deyo, at p. 787, 149 Cal.Rptr. 499.)
courts should examine the “totality of the circumstances,”
including: (1) whether the party’s non-compliance is the
                                                                   The trial court in this case did not abuse its discretion
latest chapter in a longer “history of abuse,” which looks
                                                                   in coming to the conclusion, after examining the totality
to “the number of formal and informal attempts to obtain
                                                                   of the circumstances, that terminating sanctions were
the discovery” as well as whether prior court orders
                                                                   the appropriate sanction for defendants’ non-compliance.
compelling discovery have gone unheeded ( Mileikowsky              Defendants have a fulsome history of discovery abuse: They
v. Tenet Healthsystem (2005) 128 Cal.App.4th 262,                  ignored Siry’s two rounds of post-remand discovery and
                                                                   then flouted multiple court orders to provide documents
279-280, 26 Cal.Rptr.3d 831 ( Mileikowsky);      Lang v.
                                                                   and responses without objection, preferring instead to make
Hochman (2000) 77 Cal.App.4th 1225, 1246, 92 Cal.Rptr.2d
                                                                   multiple motions for clarification and reconsideration, to bury
322 (    Lang)); (2) whether the party’s non-compliance            Siry and the court with “document dump[s],” and then to try
was “willful” (     McGinty v. Superior Court (1994) 26            to avoid the consequences of their discovery misconduct by
                                                                   making feckless, last-minute offers to rummage through their
Cal.App.4th 204, 212, 31 Cal.Rptr.2d 292;       Parker v.          files for responsive documents.
Wolters Kluwer United States, Inc. (2007) 149 Cal.App.4th
285, 297, 57 Cal.Rptr.3d 18 ( Parker)); (3) whether the            Defendants’ conduct was both willful and, worse yet,
non-compliance persisted despite warnings from the court           calculated: They frankly admitted, when opposing Siry’s
                                                                   motion for leave to file a fifth amended complaint, that
that greater sanctions might follow ( Electronic Funds
                                                                   they had been “evaluat[ing] the risk” that their willful non-
Solutions, LLC v. Murphy (2005) 134 Cal.App.4th 1161,
                                                                   compliance might ripen into terminating sanctions vis-à-
1184, 36 Cal.Rptr.3d 663 ( Electronic Funds)); (4) whether         vis their maximum exposure under the prior complaint(s).
the non-compliance encompasses all or only some of the             “[A] litigant’s conscious decision to deliberately” “evade
                                                                   the discovery process” “based on the perception [that]
issues in the case ( Reedy, supra, 148 Cal.App.4th at p.
                                                                   damages are limited to a particular amount” is inimical
1293, 56 Cal.Rptr.3d 216); and (5) the extent of the “detriment
                                                                   to the orderly litigation of disputes. (Behm v. Clear View
to the propounding party” that flows from the inability
                                                                   Technologies (2015) 241 Cal.App.4th 1, 10, 193 Cal.Rptr.3d
to obtain the discovery at issue (      Lang, at p. 1246, 92
                                                                   486;      Electronic Funds, supra, 134 Cal.App.4th at p.
Cal.Rptr.2d 322).
                                                                   1178, 36 Cal.Rptr.3d 663.) For this reason, Farkhondehpour’s
                                                                   argument that the terminating sanctions are invalid because
 *7 Because terminating sanctions are the most “drastic”
                                                                   Siry’s otherwise timely notice fixing the amount of punitive
penalty, they are typically a “last resort” to be “used
                                                                   damages was not filed until just before Siry sought
sparingly.” (    Howell, supra, 18 Cal.App.5th at p. 191,          terminating sanctions necessarily fails. Further, defendants
226 Cal.Rptr.3d 727;       Lopez, supra, 246 Cal.App.4th at        persisted in their non-compliance despite express warning
                                                                   from the trial court that terminating sanctions were on
p. 604, 201 Cal.Rptr.3d 156;      Deyo, supra, 84 Cal.App.3d       the horizon. As discussed more fully below, the discovery
at p. 793, 149 Cal.Rptr. 499.) However, they may still be          that defendants steadfastly refused to provide covered a
appropriate “as a first measure” in “extreme cases” where          broad swath of issues central to defendants’ liability and
a litigant violates a court order and “persists in the outright    the measure of damages. And Siry’s inability to obtain this
refusal to comply with [its] discovery obligations.” (   Deyo,     discovery for the 18-plus months between its propounding
                                                                   and the court’s terminating sanctions order not only deprived
at pp. 793, 795, 149 Cal.Rptr. 499; Howell, at pp. 191-192,
                                                                   Siry of that information, but also left Siry with almost no time
226 Cal.Rptr.3d 727; Fred Howland Co. v. Superior Court of
                                                                   on the clock before the three-year period for retrial following
Los Angeles (1966) 244 Cal.App.2d 605, 612, 53 Cal.Rptr.
                                                                   remand expired (§ 583.310, subd. (a)(3)).
341 (Fred Howland).) Put differently, the imposition of lesser
sanctions is “not an absolute prerequisite” to the imposition
                                                                   As this analysis indicates, defendants “persist[ed] in
of terminating sanctions for violation of a court order.
                                                                   [an] outright refusal to comply with [their] discovery



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
             Case
Siry Investment, L.P. 1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d         225
                                                         ---- (2020)       Filed 03/06/20 Page 9 of 25


obligations,” making this one of the “extreme cases”               terminate the entire proceeding put the propounding party
where terminating sanctions were appropriate in the first          “in a better position than [it] would have [been] ... had [it]
instance for violation of a court order because issue and
                                                                   obtained [that] discovery.” (     Deyo, supra, 84 Cal.App.3d at
evidentiary sanctions would have been ineffectual. ( Deyo,
                                                                   p. 793, 149 Cal.Rptr. 499; Sherman, supra, 67 Cal.App.4th
supra, 84 Cal.App.3d at pp. 793, 795, 149 Cal.Rptr. 499;
                                                                   at p. 1163, 79 Cal.Rptr.2d 641.) Thus, they conclude, the trial
   Howell, supra, 18 Cal.App.5th at pp. 191-192, 226               court in this case abused its discretion in issuing terminating
Cal.Rptr.3d 727; Fred Howland, supra, 244 Cal.App.2d at            sanctions because the discovery Siry sought reached only
                                                                   the discrete issues of “alter ego” and defendants’ “financial
p. 612, 53 Cal.Rptr. 341; see also         Collisson & Kaplan
                                                                   condition,” and not every issue in Siry’s affirmative case or
v. Hartunian (1994) 21 Cal.App.4th 1611, 1617-1622, 26
                                                                   defendants’ proffered affirmative defenses of res judicata and
Cal.Rptr.2d 786 [imposing terminating sanctions as a first
                                                                   the statute of limitations. Farkhondehpour elaborates on this
penalty].) Defendants’ assertion on appeal that the trial
                                                                   argument in his reply brief on appeal by asserting that Siry has
court made only a “conclusory,” “nominal[ ],” “casual,”
                                                                   failed to prove its case was prejudiced by defendants’ non-
un-“genuine[ ],” and “[in]sincere” effort to evaluate lesser
                                                                   compliance. This argument lacks merit legally and factually.
sanctions flatly mischaracterizes the record, which shows
that the court considered all of the circumstances set
                                                                   Defendants’ argument is legally flawed for three reasons.
forth above. Defendants’ further observation that the only
defendant previously subject to monetary sanctions was
                                                                   First and foremost, it is inconsistent with the law governing
Farkhondehpour overlooks that all defendants had engaged
                                                                   discovery sanctions. That law grants trial courts “broad”
in the same underlying discovery misconduct and that
                                                                   discretion to consider “the totality of the circumstances” in
misconduct had all been orchestrated by the same attorney;
the court thus had ample reason to find that the ineffectiveness   making the sanction fit the violation. (     Parker, supra, 149
of the monetary sanction against Farkhondehpour (and
                                                                   Cal.App.4th at p. 297, 57 Cal.Rptr.3d 18;        Lang, supra,
defendants’ counsel) applied with equal force to all
                                                                   77 Cal.App.4th at p. 1246, 92 Cal.Rptr.2d 322.) Defendants’
defendants. And Farkhondehpour’s contention that Siry’s
                                                                   proffered rule would trade this flexibility for ossification by
motion for terminating sanctions was defective because
                                                                   converting one factor—namely, the breadth of issues involved
it, and the underlying discovery orders he violated, were
                                                                   in the discovery—from a relevant circumstance into a
unaccompanied by a separate statement or any due date
for responses lacks merit because it ignores that a separate       dispositive one. ( Reedy, supra, 148 Cal.App.4th at p. 1293,
statement is not required for a motion for terminating             56 Cal.Rptr.3d 216.) It would also require courts to endure
sanctions (Cal. Rules of Court, rule 3.1345(a)) or for a           “defiant disobedience” of their orders compelling discovery if
motion to compel when there has been no response (id.,             those orders pertained to discovery addressing fewer than all
rule 3.1345(b)), that the trial court’s initial orders to compel   the issues in a case, even though trial courts are “not required
set forth due dates, and that its later orders without due         to allow ... abuse to continue ad infinitum.” ( Mileikowsky,
dates merely denied defendants’ seemingly endless stream of        supra, 128 Cal.App.4th at p. 280, 26 Cal.Rptr.3d 831;
motions for reconsideration and confirmed the earlier orders       Miranda v. 21st Century Ins. Co. (2004) 117 Cal.App.4th
that defendants had already violated.                              913, 929, 12 Cal.Rptr.3d 159 (Miranda).) Not surprisingly,
                                                                   courts have rejected defendants’ rule. (E.g., Miranda, at pp.
                                                                   928-929, 12 Cal.Rptr.3d 159 [affirming terminating sanctions
  C. Defendants’ arguments
                                                                   against a plaintiff for non-compliance with order compelling
                                                                   discovery pertaining to causation alone].)
1. Are terminating sanctions available when the underlying
discovery requests do not encompass all issues in the case?        To be sure, some cases contain language that arguably
                                                                   supports the issue-based limitation on discovery sanctions
 *8 Defendants argue that a trial court may issue terminating
sanctions against a defendant only if the discovery that a         urged by defendants. In         Caryl Richards, Inc. v. Superior
defendant refuses to provide encompasses all of the issues         Court (1961) 188 Cal.App.2d 300, 10 Cal.Rptr. 377 ( Caryl
to be tried. When a defendant’s non-compliance involves            Richards), the court stated that a trial court “abuses its
anything less than all the issues, they reason, sanctions that     discretion” “when its [sanctions] order ... denies a party any


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             7
            Case
Siry Investment, L.P.1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d        225
                                                         ---- (2020)        Filed 03/06/20 Page 10 of 25


right to defend the action or to present evidence upon issues of     rules.”].) This is just as true for a rule that would enable
fact which are entirely unaffected by the discovery procedure        —and hence encourage—such lawlessness by defendants
                                                                     alone, for whom terminating sanctions mean an adverse
before it.” (   Id. at p. 305, 10 Cal.Rptr. 377.) But the non-
                                                                     damages award. And where, as here, discovery is propounded
complying party in      Caryl Richards had complied with             on remand, terminating sanctions are likely never to be
every discovery request and order except an order to disclose        available because any post-remand discovery, to avoid being
the chemical formula of its hairspray, which it asserted was         duplicative of the discovery propounded prior to trial and
a trade secret (     id. at pp. 301-305, 10 Cal.Rptr. 377); on       appeal, is likely to be more limited in scope (in terms of
                                                                     time or subject matter). This impermissibly rewrites the
those facts,       Caryl Richards held, a terminating sanction       Civil Discovery Act by deleting terminating sanctions as an
went too far.   Caryl Richards did not speak to parties, like        option after a remand. (See     Fairmont Ins. Co. v. Superior
defendants here, who have steadfastly refused to comply with         Court (2000) 22 Cal.4th 245, 250-251, 92 Cal.Rptr.2d 70,
multiple discovery requests or orders. Nor do any of the other       991 P.2d 156 [noting that Civil Discovery Act applies post-
cases cited by defendants. (E.g.,     McArthur v. Bockman            remand].) On the other hand, under defendants’ proposed
(1989) 208 Cal.App.3d 1076, 1080-1081, 256 Cal.Rptr. 522             rule, litigants seeking to keep terminating sanctions as an
[party’s non-compliance limited to information regarding its         available remedy would have every incentive to propound
                                                                     overly broad discovery requests, a result also at odds with
wealth; terminating sanctions held excessive];    Wilson v.
                                                                     the efficient exchange of information. We decline to construe
Jefferson (1985) 163 Cal.App.3d 952, 958-959, 210 Cal.Rptr.
                                                                     the Civil Discovery Act in a way that creates such perverse
464 [party’s non-compliance limited to discovery regarding
affirmative defense; terminating sanctions held excessive];          incentives. (E.g.,   Pacific Sunwear of California, Inc. v.
                                                                     Olaes Enterprises, Inc. (2008) 167 Cal.App.4th 466, 480, 84
   Lopez, supra, 246 Cal.App.4th at p. 606, 201 Cal.Rptr.3d
                                                                     Cal.Rptr.3d 182.)
156 [party’s non-compliance limited to information regarding
other victims of sexual abuse not involved in the case;
                                                                     Third, a party seeking terminating sanctions for another
terminating sanctions held excessive];          Thomas v. Luong      party’s discovery misconduct need not prove prejudice where,
(1986) 187 Cal.App.3d 76, 81-82, 231 Cal.Rptr. 631 [party’s          as here, the misconduct relates to discovery the moving party
non-compliance limited to failure to appear for deposition,
                                                                     propounded. ( Electronic Funds, supra, 134 Cal.App.4th at
but party offered to stipulate to liability; terminating sanctions
                                                                     p. 1184, 36 Cal.Rptr.3d 663 [rejecting argument that, absent
held excessive].)
                                                                     a showing of prejudice, terminating sanctions constitute a

 *9 Second, a rule prohibiting trial courts from issuing             “windfall”]; cf.    Parker, supra, 149 Cal.App.4th at p.
terminating sanctions unless the discovery in question               301, 57 Cal.Rptr.3d 18 [“nonpropounding party” may obtain
encompasses every issue in a case would incentivize litigants        terminating sanctions “only if ... [it] shows it suffered a
to engage in behavior that is inimical to the Civil Discovery        detriment as the result of the sanctioned party’s misuse of
Act’s purposes of “ ‘enhanc[ing] the truth-seeking function’         the discovery process”].) This rule makes sense. A prejudice
” of litigation and “ ‘eliminat[ing] trial strategies that focus     requirement would be “difficult,” if not “impossible,” for a
                                                                     propounding party to meet because a showing of prejudice
on gamesmanship and surprise.’ [Citation.]” ( Juarez v.
                                                                     would likely turn on the significance of the information that
Boy Scouts of America, Inc. (2000) 81 Cal.App.4th 377,
389, 97 Cal.Rptr.2d 12.) On the one hand, litigants served           the non-compliant party is refusing to disclose. ( Electronic
with discovery requests encompassing fewer than every issue          Funds, at p. 1184, 36 Cal.Rptr.3d 663.) A prejudice
would be immune from terminating sanctions, and thus freer           requirement would also empower intransigent parties to
to ignore those requests—or orders compelling compliance             continue their intransigence on the ground that the documents
with them—because the maximum sanction would be an                   they were withholding are not that important. As we noted
issue or evidentiary sanction. But selective lawlessness is          above, such selective lawlessness is still lawlessness.
still lawlessness, and is something our system of justice does
                                                                     Defendants’ argument is also factually flawed. Contrary to
not tolerate. ( Electronic Funds, supra, 134 Cal.App.4th
                                                                     what defendants represent in their briefs, Siry’s discovery
at p. 1178, 36 Cal.Rptr.3d 663 [“[I]f a [litigant] chooses
                                                                     encompassed far more than the issues of alter ego and
to participate [in litigation], he or she must play by the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            8
            Case
Siry Investment, L.P.1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d        225
                                                         ---- (2020)     Filed 03/06/20 Page 11 of 25


defendants’ financial condition. The mid-October 2013             incrimination in seeking a stay of this case pending resolution
requests sought documents involving the workings and              of the criminal case, which the trial court denied but then
finances of—as well as each defendant’s interests in—             granted a continuance of the trial date to account for Neman’s
the various entities (416 South Wall Street, DTLA and             unavailability as a witness. Neman also served on October
Investment Consultants) used to effectuate the allegedly          27, 2014 supplemental discovery responses objecting to every
improper diversion of the partnership’s cash distributions.       request “based on his Fifth Amendment privilege rights.”
The January 2014 requests sought documents and answers to         The trial court overruled that objection in its terminating
special interrogatories regarding each defendants’ finances.      sanctions order, finding that it was “not going to relitigate
Together, these requests sought more recent documents             the basis or validity of [its pre-assertion] orders [compelling
relevant to show whether defendants had, in fact, improperly      production].”
diverted the partnership’s cash distributions; to show which
defendants had done so, which, as we noted in the prior
appeal, was “key”; and to show what assets each defendant
                                                                                             b. Analysis
had available to satisfy any verdict for punitive damages.
Thus, these requests spanned a broad swath of subjects that       The Fifth Amendment’s guarantee that “[n]o person ...
went to the heart of the retrial that Siry, in late 2013 and      shall be compelled in any criminal case to be a witness
early 2014, expected to prosecute. (Accord,      Rawnsley v.      against himself” operates as a defense to civil discovery,
Superior Court (1986) 183 Cal.App.3d 86, 91, 227 Cal.Rptr.        if timely asserted. (U.S. Const., 5th Amend.; Cal. Const.,
806 [discovery seeking documents that would show that             art. I, § 15; § 2017.010 [discovery reaches “any matter, not
“assets have been converted and diverted” are “fundamental        privileged”], italics added;    Fuller v. Superior Court (2001)
to [a plaintiff’s] case”]; In re Marriage of Michaely (2007)
                                                                  87 Cal.App.4th 299, 305, 104 Cal.Rptr.2d 525 ( Fuller)
150 Cal.App.4th 802, 810, 59 Cal.Rptr.3d 56 [discovery
                                                                  [“Privileged matters ... lie beyond the reach of discovery ...”].)
seeking more updated information is appropriate].)
                                                                  This privilege against self-incrimination reaches only those
                                                                  communications that are (1) compelled, (2) testimonial, and
                                                                  (3) incriminating. (     United States v. Doe (1984) 465 U.S.
       2. Did the trial court err in issuing terminating
        sanctions notwithstanding Neman’s assertion               605, 611, 104 S.Ct. 1237, 79 L.Ed.2d 552 (        Doe).)
         of the privilege against self-incrimination?
                                                                  In assessing whether the privilege applies to excuse
Neman alone argues that the trial court lacked the authority to   compliance with the Civil Discovery Act, courts ask two
issue terminating sanctions against him once he asserted the      questions.
privilege against self-incrimination.
                                                                  First, is the requested disclosure protected by the privilege?
                                                                  Because the responses to Siry’s discovery requests would “
                     a. Additional facts                          ‘disclose the contents of [Neman’s] mind’ ” and therefore
                                                                  are testimonial (      Pa. v. Muniz (1990) 496 U.S. 582, 594,
 *10 On September 19, 2014, a federal grand jury in Los
Angeles indicted Neman, in his capacity as Chief Executive        110 S.Ct. 2638, 110 L.Ed.2d 528, quoting        Curcio v.
Officer of a company called Pacific Eurotex, for evading          United States (1957) 354 U.S. 118, 128, 77 S.Ct. 1145,
federal currency reporting requirements while laundering          1 L.Ed.2d 1225), the applicability of the privilege here
drug trafficking proceeds.                                        turns on whether the discovery sought is “incriminating”
                                                                  and “compelled.” As a general matter, a communication
Although the indictment occurred long after Siry had              is “incriminating” if it “furnish[es] a link in the chain
propounded its discovery requests, after Neman had violated       of evidence needed to prosecute the claimant for a ...
numerous court orders compelling production without               crime.” (    Hoffman v. United States (1951) 341 U.S. 479,
objections, and after the court’s penultimate pre-terminating
sanctions discovery order of October 9, 2014, Neman               486, 71 S.Ct. 814, 95 L.Ed. 1118 ( Hoffman).) And because
on October 22, 2014 invoked the privilege against self-           a litigant’s “say-so does not of itself establish the hazard




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
            Case
Siry Investment, L.P.1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d        225
                                                         ---- (2020)        Filed 03/06/20 Page 12 of 25


of incrimination” ( ibid.), the litigant bears the burden of            Pacers, Inc. v. Superior Court (1984) 162 Cal.App.3d 686,
“object[ing] with specificity,” which triggers the trial court’s
                                                                     690, 208 Cal.Rptr. 743;    Avant! Corp. v. Superior Court
duty to “ ‘conduct[ ] “a particularized inquiry, deciding, in
                                                                     (2000) 79 Cal.App.4th 876, 882, 94 Cal.Rptr.2d 505.)
connection with each specific area that the [propounding]
party seeks to explore, whether or not the privilege is well-
                                                                     The trial court did not err in overruling Neman’s assertion of
founded.’ ” [Citation.]” (    Warford v. Medeiros (1984) 160         the privilege against self-incrimination for three reasons.
Cal.App.3d 1035, 1045, 207 Cal.Rptr. 94 ( Warford), italics
                                                                     First, Neman never “object[ed] with specificity.” Instead, he
omitted; In re Marriage of Sachs (2002) 95 Cal.App.4th
                                                                     responded with a blanket objection to all discovery without
1144, 1151, 116 Cal.Rptr.2d 273 (Sachs); Alpha Media Resort
                                                                     any attempt to explain how any answers he would provide
Investment Cases (2019) 39 Cal.App.5th 1121, 1133, 252
                                                                     to the special interrogatories or how his act of producing
Cal.Rptr.3d 746.)
                                                                     the requested documents would incriminate him for crimes
                                                                     involving Pacific Eurotex, a company nowhere mentioned in
In assessing whether the special interrogatories are privileged
                                                                     this litigation. Such a “blanket refusal to testify [or provide
in this case, Neman’s answers would be compelled (because
                                                                     discovery responses] is unacceptable” and insufficient to
he was being compelled by the court to respond to them),
                                                                     constitute an assertion of the privilege. (Sachs, supra, 95
but would be incriminating only if it is “evident from the
implications of the question, in the setting in which it is asked,   Cal.App.4th at p. 1151, 116 Cal.Rptr.2d 273;          Warford,
that a responsive answer to the question or an explanation           supra, 160 Cal.App.3d at p. 1044, 207 Cal.Rptr. 94 [“ ‘[T]here
of why it cannot be answered might be dangerous because              is no blanket Fifth Amendment right to refuse to answer
                                                                     questions.’ ”].) Neman responds that he never made a “
injurious disclosure could result.” (     Hoffman, supra, 341
                                                                     ‘blanket refusal’ ” because he repeated the same boilerplate
U.S. at pp. 486-487, 71 S.Ct. 814;        People v. Seijas           refusal for each individual discovery request, but Neman’s
(2005) 36 Cal.4th 291, 304, 30 Cal.Rptr.3d 493, 114 P.3d             mastery of the cut-and-paste feature to refuse to answer each
742.) In assessing whether the production of documents is            individual request is functionally indistinguishable from a
privileged in this case, Neman’s creation of the documents           blanket refusal. Neman also faults Siry for not filing a further
to be produced was not compelled because he voluntarily              motion to compel in order to flesh out Neman’s defective
created those documents ( Doe, supra, 465 U.S. at p.                 invocation of the privilege, but the burden of invoking the
612, 104 S.Ct. 1237), but his act of production would be             privilege is on its holder (Sachs, at pp. 1151-1152, 116
compelled (again, because he was being compelled by the              Cal.Rptr.2d 273) and we decline to adopt a rule shifting
court to produce them). However, his act of production               the burden onto the opposing party to remedy a defective
would be incriminating only if that act “ ‘admit[ted]’ ” facts       invocation.
previously unknown to Siry—namely, “ ‘that the [responsive
documents] existed, were in his possession or control, and           Second, even if we ignored Neman’s defective assertion of the
                                                                     privilege, Neman has not carried his burden of showing that
were authentic.’ [Citation.]” ( United States v. Hubbell
(2000) 530 U.S. 27, 36, 120 S.Ct. 2037, 147 L.Ed.2d 24.)             an “injurious disclosure could result” ( Hoffman, supra,
                                                                     341 U.S. at pp. 486-487, 71 S.Ct. 814) by “demonstrat[ing]
 *11 Second, if the requested discovery responses are found          some ‘nexus’ between the information requested [by Siry]
to be covered by the privilege, what should the court do about       and the risk of criminal prosecution and conviction.” (Troy
it? Because a pending criminal indictment does not give a            v. Superior Court (1986) 186 Cal.App.3d 1006, 1012, 231
person “ ‘a blank check to block all civil litigation on the same    Cal.Rptr. 108.) Neman was indicted for various currency
or related underlying subject matter,’ ” the trial court must        transactions involving Pacific Eurotex from 2012 through
“assess[ ]” “ ‘the nature and substantiality of the injustices       2014; the discovery sought in this case involves the dealings
claimed’ ” by the propounding and responding parties,                of several corporations and a limited partnership—none of
and seek to “fairly balance” their interests, preferably by          which Neman contends has any associations with Pacific
                                                                     Eurotex—between 2002 and 2010, as well as Neman’s
“accommodat[ing]” those “competing interests.” ( Fuller,             financial data from January 2010 through January 2014. The
supra, 87 Cal.App.4th at pp. 306-307, 104 Cal.Rptr.2d 525;           requisite nexus is absent. Neman points to his attorney’s
                                                                     declaration, filed with a motion to stay or continue the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              10
            Case
Siry Investment, L.P.1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d        225
                                                         ---- (2020)       Filed 03/06/20 Page 13 of 25


trial, that a nexus exists because Neman was charged with
money laundering and the discovery in this case would               Lastly, even if we ignored Neman’s defective assertion of
require him to respond to questions about his financial             the privilege and the absence of any nexus, Neman did not
holdings. However, this explanation—namely, any question            assert his Fifth Amendment privilege until October 2014,
about money is privileged whenever someone is charged with          long after Siry propounded its discovery and the trial court
money laundering—is at far too high a level of generality to        repeatedly ordered Neman to respond. In arguing that his
establish the requisite showing of a “danger” of “injurious         October 2014 assertion of the privilege renders the trial
disclosure,” especially where, as here, Neman operates              court’s terminating sanctions ruling improper, Neman is
numerous entities that may or may not have intertwined              effectively arguing that a litigant’s assertion of the privilege
financial dealings. This argument also provides no basis for        against self-incrimination retroactively excuses prior misuse
extending the privilege to the non-financial discovery sought       of the discovery process. This argument is legally unfounded.
by Siry’s October 2013 requests for production of documents
                                                                    (Cf.     Brown v. Superior Court (1986) 180 Cal.App.3d 701,
regarding liability.
                                                                    712, 226 Cal.Rptr. 10 [“privilege against self-incrimination”
                                                                    may be “waived by a failure to make a timely objection”].)
 *12 Neman asserts that he need not establish any nexus
                                                                    It is also factually unfounded, as the trial court’s terminating
because (1) his attorneys in the criminal matter recommended
                                                                    sanctions order was based upon Neman’s contumacious
that he assert the Fifth Amendment privilege in this case, (2)
                                                                    conduct in ignoring the court’s orders, and not upon any
the trial court has yet to conclude there is no nexus, (3) the
                                                                    assertion of the privilege against self-incrimination after
trial court already determined that there was a nexus because it
briefly continued the trial on the basis of his Fifth Amendment     those orders were issued. (Cf.      Alvarez v. Sanchez (1984)
objection, (4) a trial court in a different case stayed that case   158 Cal.App.3d 709, 712-713, 204 Cal.Rptr. 864 [noting
against Neman, and (5) this court has already determined            that “striking of the defendant’s answer and the resultant
that there was a nexus because we issued an alternative             default procedure are too harsh a sanction for exercising”
writ in 2017 directing the trial court to sustain Neman’s           the privilege against self-incrimination].) Contrary to what
Fifth Amendment objection to six document requests (for the         Neman suggests, it also does not matter that Siry amended
period starting January 1, 2015, as limited by the trial court)     its operative complaint to allege specific damages demands
                                                                    after he (defectively) asserted the privilege. He had proper
posed during a 2017 debtor’s examination. 8
                                                                    notice of those allegations by the time his answer was struck
                                                                    and default was entered (§ 580, subd. (a)); more to the point,
Each of these assertions is meritless. A trial court is required
                                                                    Neman had the power to assert the privilege more specifically
to assess for itself whether a “nexus” exists, not just take the
                                                                    after Siry amended its complaint but nonetheless chose to rest
word of a party’s lawyer on that issue. The trial court never
                                                                    on his defective, blanket objection.
ruled on whether there is a nexus between the indictment
and Siry’s discovery because Neman never asserted a specific
objection; his assertion of an ineffectual, blanket objection
does not somehow excuse him from having to prove that his             3. Is the trial court’s finding that Farkhondehpour never
interrogatory answers and act of producing documents posed          complied with its orders supported by substantial evidence?
a danger of incriminating him. The trial court’s grant of a brief
continuance of trial was due to Neman’s unavailability as a          *13 Farkhondehpour alone argues that he did, in fact,
witness, not because responding to Siry’s pending discovery         comply with the trial court’s multiple orders compelling
                                                                    responses, without objection, to Siry’s October 2013 and
requests might prove incriminating. (See, e.g., Evid. Code,
                                                                    January 2014 discovery requests.
§ 240 [defining unavailability of a witness].) Whether a nexus
exists between the pending charges and the allegations of
                                                                    Farkhondehpour certainly responded to Siry’s discovery
a different case says nothing about whether such a nexus
                                                                    requests. In response to Siry’s October 2013 requests for
exists in this case. And our issuance of an alternative writ
                                                                    production, Farkhondehpour filed (1) untimely responses
with regard to specific objections Neman made to different
                                                                    with objections in February 2014 explaining why he was
document requests covering a different time period cannot
                                                                    not going to provide any responsive documents because
cure the deficiency of his blanket assertion of privilege
                                                                    the documents sought (a) pertained to non-compensable
to Siry’s discovery, particularly when Neman ultimately
                                                                    damages (that is, damages waived when the prior lawsuit
withdrew his writ petition.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             11
            Case
Siry Investment, L.P.1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d        225
                                                         ---- (2020)        Filed 03/06/20 Page 14 of 25


between the parties was settled in 2007), (b) had already            Defendants challenge the trial court’s award of (1) treble
been produced prior to remand (but additional copies would
                                                                     damages under        Penal Code section 496, subdivision (c),
be made available at Farkhondehpour’s office), or (c) did
                                                                     and (2) attorney fees. In its cross-appeal, Siry challenges
not exist; and (2) supplemental responses in June 2015 that
                                                                     the trial court’s recalculation of treble damages, its reduction
(a) preserved objections, and (b) explained why he was still
                                                                     in punitive damages, and its requirement that Siry elect
not going to provide any responsive documents because the
                                                                     between treble and punitive damages on the ground that
documents sought (i) had already been produced or were
                                                                     defendants lacked standing to make the motion for new trial
otherwise in Siry’s possession, (ii) never existed, or (iii) were
                                                                     that prompted the court to reduce the amount of the default
“available” for inspection at Investment Consultants’s offices.
In response to Siry’s January 2014 requests, Farkhondehpour          judgment. 9 We will address the second issue first.
filed (1) a single blanket objection in April 2014 explaining
that he was not going to provide any responsive documents or
                                                                        A. Standing to move for a new trial
answer any interrogatories because the discovery sought was
                                                                      *14 Siry argues the trial court erred in amending the default
“unnecessarily burdensome, harassing and overbroad”; and
                                                                     judgment in response to defendants’ motion for new trial
(2) supplemental responses in June 2015 that (a) preserved
                                                                     not because the amendments were incorrect, but because
objections, (b) explained that any documents responsive to
                                                                     defendants, as parties in default, did not have standing to
the production requests did not exist or were “available” for
                                                                     make such a motion at all. Because this argument requires us
inspection at Investment Consultants’s office, (c) provided
                                                                     to construe the new trial statute and resolve other questions
answers to the vast majority of the special interrogatories
(54 out of the 65 posed to Farkhondehpour individually and           of law, our review is de novo. ( John v. Superior Court
80 out of the 112 posed to Farkhondehpour as trustee) that           (2016) 63 Cal.4th 91, 95, 201 Cal.Rptr.3d 459, 369 P.3d
the interrogatory was “not applicable,” had no response, or          238 ( John);      Greene v. Marin County Flood Control &
was duplicative, and (c) provided answers to the remaining           Water Conservation Dist. (2010) 49 Cal.4th 277, 287, 109
interrogatories and attached eight pages of spreadsheets.            Cal.Rptr.3d 620, 231 P.3d 350.)

Substantial evidence supports the trial court’s finding              An “aggrieved party” may move the trial court to “vacate[ ]” a
that these responses did not constitute compliance.                  “verdict” or “other decision” and “grant[ ]” “a new or further
Farkhondehpour was ordered to produce every document                 trial” if, among other reasons, that party can show an “[e]rror
requested and answer every special interrogatory                     in law, occurring at the trial and excepted to by the party
posed without objection. Farkhondehpour never did so.                making the application” if that error “materially affect[ed]
Farkhondehpour points to his offers to open up the doors             [its] substantial rights.” (§ 657, subd. (7).) But may a “party”
to his (or Investment Consultants’s) warehouse for Siry to           in default move for a new trial when, by virtue of the default,
come in and hunt for documents. But this is not what the             there was no trial in the first place?
trial court ordered. To treat Farkhondehpour’s “[l]ast-minute
tender of documents” as wiping away the prior 16 to 20               We conclude that the answer is “yes,” at least when the party
months of intransigence would impermissibly “reward ...              is seeking to move for a new trial on the ground that the court
brinksmanship.” ( Sauer v. Superior Court (1987) 195                 made an “error in law” in calculating damages. Although
Cal.App.3d 213, 230, 240 Cal.Rptr. 489.) Farkhondehpour              the entry of default precludes the defaulting defendant from
says that he provided Siry with financial documents                  further participation in the proceedings (and thus from
pertaining to four different companies during settlement             “except[ing] to” the error during the prove-up hearing)
negotiations, but those documents constituted an infinitesimal       (   Devlin v. Kearny Mesa AMC/Jeep/Renault (1984) 155
portion of the requested discovery. Farkhondehpour lastly
asserts that Siry judicially admitted that it had received           Cal.App.3d 381, 385, 202 Cal.Rptr. 204 ( Devlin); Forbes
satisfactory responses to its discovery responses; this is a flat-   v. Cameron Petroluems, Inc. (1978) 83 Cal.App.3d 257, 262,
out misrepresentation of the record.                                 147 Cal.Rptr. 766;   Christerson v. French (1919) 180 Cal.
                                                                     523, 525, 182 P. 27), the plaintiff still bears the burden of

II. Amount of the Default Judgment                                   proving its entitlement to damages to the court. (    Barragan




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              12
            Case
Siry Investment, L.P.1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d        225
                                                         ---- (2020)      Filed 03/06/20 Page 15 of 25


v. Banco BCH (1986) 188 Cal.App.3d 283, 302, 232 Cal.Rptr.
                                                                   steps in the” case. (     Id. at pp. 888-889, 221 P.2d 937.)
758; § 585, subd. (b).)
                                                                   Seven years later, however, the Supreme Court in          Carney
More to the point, the entry of default does not entirely render   v. Simmonds (1957) 49 Cal.2d 84, 315 P.2d 305 (          Carney),
a defaulting defendant persona non grata. Even a defaulting
defendant may appeal the resulting default judgment on the         retreated from      Howard Greer’s sweeping language when
grounds that the damages award (1) “is so disproportionate to      it held that a new trial motion is appropriate in many different
the evidence as to suggest that the verdict was the result of      situations “except possibly in the case of default judgments ...
                                                                   where there may be the question of the right of the moving
passion, prejudice or corruption” (    Uva v. Evans (1978) 83
                                                                   party to make any objection to the judgment.” ( Id. at
Cal.App.3d 356, 363, 147 Cal.Rptr. 795 ( Uva)), (2) “is so         p. 90, 315 P.2d 305.) Because defaulting defendants may
out of proportion to the evidence that it shocks the conscience    appeal the damages award of a default judgment in the
of the appellate court” (      ibid.), or (3) is “contrary to      three circumstances delineated above, they have the “right ...
                                                                   to make an[ ] objection to the judgment” and thus, under
law” (see Lasalle v. Vogel (2019) 36 Cal.App.5th 127, 139,
248 Cal.Rptr.3d 263 [defaulting party may appeal refusal to            Carney, may also move for a new trial in those same
set aside verdict on these grounds] ).                             circumstances.

Because a defaulting defendant can appeal a default judgment       Second, Siry urges that a close reading of the cases allowing
on these grounds, “[w]e see no reason to preclude [that            defaulting defendants to move for a new trial reveals a four-
defendant] from seeking a new trial (or, more precisely, a new     part classification scheme, and that under that scheme, only
                                                                   defendants who challenge damages as being excessive due
judgment hearing) on th[ose] ground[s] ...” (      Don v. Cruz
                                                                   to insufficiency of the evidence (rather than due to legal
(1982) 131 Cal.App.3d 695, 704, 182 Cal.Rptr. 581 (      Don);     errors) may file a motion for new trial. This makes sense, Siry
                                                                   continues, because the plaintiff at a default prove-up hearing
   Jacuzzi v. Jacuzzi Bros. (1966) 243 Cal.App.2d 1, 23-24,
                                                                   can be faulted only for presenting insufficient evidence but
52 Cal.Rptr. 147; Misic v. Segars (1995) 37 Cal.App.4th 1149,
                                                                   not for errors in law made by the court. None of the cases Siry
1154, 44 Cal.Rptr.2d 100.) Allowing a defaulting party to
                                                                   cites even hints at the rule Siry purports to draw from them;
bring excessive damages based on errors in law to the trial
                                                                   indeed, some have nothing to do with excessive damages
court’s attention in a new trial motion puts those potential
                                                                   at all. More to the point, Siry’s proffered rule is wholly
errors before the court with greater familiarity with the case,
                                                                   inconsistent with the judicial economy-based rationale for
does so in a manner likely to yield a faster result, and may
                                                                   allowing defaulting defendants to file a motion for new trial as
thereby altogether obviate the need for an appeal. (Accord,
                                                                   to legal errors they can challenge on appeal because Siry’s rule
   Don, at p. 705, 182 Cal.Rptr. 581.) Our Supreme Court           would preclude new trial motions for issues that are clearly
has held that parties may not “challenge [a] damage award on       subject to challenge on appeal. What is more, Siry’s proffered
appeal[ ] without [first making] a motion for a new trial”; to     blame-based rationale for its rule is a fiction, as the facts of
do otherwise is to “unnecessarily burden the appellate courts      this case vividly illustrate. Siry is the party who urged the trial
with issues which can and should be resolved at the trial          court to award quadruple damages on top of punitive damages
level.” (Shroeder v. Auto Driveway Co. (1974) 11 Cal.3d 908,       and who then offered a spirited defense of that position in
919, 114 Cal.Rptr. 622, 523 P.2d 662.) That logic applies with     opposing defendants’ motion for new trial, rendering hollow
equal force here.                                                  its claim on appeal that plaintiffs are invariably blameless for
                                                                   a trial court’s legal errors.
*15 Siry resists this conclusion with four arguments.
                                                                   Third, Siry contends that a defaulting party’s right to
First, it cites language from     Howard Greer Custom              challenge disproportionate or legally erroneous damages
Originals v. Capritti (1950) 35 Cal.2d 886, 221 P.2d 937           awards on appeal should, at best, authorize that party to file a
                                                                   motion for relief under section 473, but not a motion for new
( Howard Greer), where our Supreme Court stated that a             trial. But section 473 provides relief for mistakes made by a
defaulting defendant “cannot ... move for a new trial” because     party or its counsel (§ 473, subd. (b)) and for void judgments
it “is out of court and is not entitled to take any further        (id., subd. (d)), and provides no relief for errors of law by a


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              13
            Case
Siry Investment, L.P.1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d        225
                                                         ---- (2020)    Filed 03/06/20 Page 16 of 25


court in awarding “damages which are excessive as a matter       statute, contract, or legal doctrine, and (2) the well-
of law.” ( Don, supra, 131 Cal.App.3d at pp. 702-703, 182        pled allegations in its operative complaint. ( Johnson
Cal.Rptr. 581.) The proper vehicle for getting such issues       v. Stanhiser (1999) 72 Cal.App.4th 357, 361-362, 85
before the trial court that entered the default judgment is a    Cal.Rptr.2d 82; Los Defensores, supra, 223 Cal.App.4th at
motion for new trial.                                            pp. 392-393, 166 Cal.Rptr.3d 899.) In undertaking this task,
                                                                 the court must accept as true all “well-pled[ ] allegations”
 *16 Fourth, Siry cites cases holding that a defaulting          in the operative complaint, but need not accept “contentions,
defendant may not file a motion for new trial under any
                                                                 deductions or conclusions of fact or law.” ( Evans, supra,
circumstances. (E.g.,     Devlin, supra, 155 Cal.App.3d at       38 Cal.4th at p. 6, 40 Cal.Rptr.3d 205, 129 P.3d 394.)
                                                                 Where, as here, the relief challenged on appeal has “penal
pp. 385-386, 202 Cal.Rptr. 204;      Brooks v. Nelson (1928)
                                                                 attributes” (as both treble damages and attorney fees do (Rony
95 Cal.App. 144, 147-148, 272 P. 610.) We respectfully
                                                                 v. Costa (2012) 210 Cal.App.4th 746, 757, 148 Cal.Rptr.3d
part ways with these decisions, which did not consider the
                                                                 642 (Rony))), the trial court must also require the plaintiff to
rationale we adopt—namely, that there is no reason to deprive
                                                                 “strict[ly] compl[y]” with all statutory prerequisites for that
the trial court of the power to consider challenges to the
                                                                 relief (Baker v. San Francisco Gas & Electric Co. (1904) 141
excessiveness or legal propriety of damages when those very
                                                                 Cal. 710, 712, 75 P. 342). We independently review a trial
same issues can undoubtedly be raised on appeal.
                                                                 court’s ruling that the complaint entitles a plaintiff to damages
                                                                 where, as here, that ruling rests on questions of statutory
In this case, defendants’ challenges to the damages awarded
                                                                 interpretation and the application of undisputed facts to the
in the original default judgment all constitute “error[s] in
law” properly subject to a motion for a new trial. The court’s   law. ( John, supra, 63 Cal.4th at p. 95, 201 Cal.Rptr.3d 459,
recalculation of treble damages reduced what was effectively     369 P.3d 238; Martinez v. Brownco Construction Co. (2013)
quadrupled damages down to treble damages; the court’s           56 Cal.4th 1014, 1018, 157 Cal.Rptr.3d 558, 301 P.3d 1167.)
reduction of the punitive damages award was grounded in
the constitutional law defining when such damages become
so excessive as a matter of law as to deny a defendant due
                                                                          1. Treble damages and attorney fees under
process; and the court’s ruling that Siry must elect between
treble and punitive damages involved construction of the law.                Penal Code section 496, subdivision (c)

(Cf.   Seffert v. Los Angeles Transit Lines (1961) 56 Cal.2d
                                                                    Penal Code section 496 is entitled “Receiving or
498, 507, 15 Cal.Rptr. 161, 364 P.2d 337 [only trial court
may sit as a “thirteenth juror” in evaluating the amount of      concealing stolen property.” ( Pen. Code, § 496.)
damages].)   10                                                  Subdivision (a) makes it a crime to (1) “buy[ ] or receive[ ]
                                                                 any property that has been stolen or that has been obtained
                                                                 in any manner constituting theft or extortion, knowing the
 B. Propriety of certain damages awards                          property to be so stolen or obtained,” or (2) “conceal[ ],
*17 Defendants argue that the trial court erred in awarding      sell[ ], [or] withhold[ ] any property from the owner, knowing
treble damages under Penal Code section 496, subdivision         the property to be so stolen or obtained.” (Id., subd. (a).)
(c) and in awarding attorney fees. When entering judgment        Subdivision (c) empowers “[a]ny person who has been
against a defaulting defendant, a trial court acts as a          injured by a violation of subdivision (a)” to “bring an action
                                                                 for three times the amount of actual damages [he has] ...
“gatekeeper,” not a rubber stamp. ( Kim v. Westmoore             sustain[ed]” as well as for “costs of suit[ ] and reasonable
Partners, Inc. (2011) 201 Cal.App.4th 267, 272, 133              attorney’s fees.” (Id., subd. (c).)
Cal.Rptr.3d 774 ( Kim);    Electronic Funds, supra, 134
Cal.App.4th at p. 1179, 36 Cal.Rptr.3d 663.) This is a           This case presents the question: Does     Penal Code section
“serious” and sober responsibility ( Kim, at pp. 272-273,        496, subdivision (c) authorize Siry to obtain treble damages
133 Cal.Rptr.3d 774), requiring the court to assure itself       where the underlying conduct did not involve trafficking
that the plaintiff has made a “prima facie case” showing         in stolen property, but rather the improper diversion of
entitlement to each type of damages under (1) the relevant



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        14
            Case
Siry Investment, L.P.1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d        225
                                                         ---- (2020)      Filed 03/06/20 Page 17 of 25


a limited partnership’s cash distributions through fraud,          Family). For various reasons, each of these cases has rejected
misrepresentation, and breach of fiduciary duty?
                                                                      Bell’s declaration that “[a]nything that could be the subject

The courts have taken different approaches to the issue.           of a theft can also be property under       Penal Code section
                                                                   496” (     Bell, supra, 212 Cal.App.4th at p. 1049, 151
Siry urges that we follow Switzer, supra, 35 Cal.App.5th
                                                                   Cal.Rptr.3d 546). Lacagnina viewed       Bell’s declaration as
116, 247 Cal.Rptr.3d 114,           Bell v. Feibush (2013)         “broad dictum,” and went on to reject the plaintiff’s argument
212 Cal.App.4th 1041, 151 Cal.Rptr.3d 546 (               Bell),   that    Penal Code section 496 applied to a theft of labor;
   Worldwide Travel, Inc. v. Travelmate US, Inc. (S.D. Cal.        “that labor may be the object of a ‘theft,’ ” Lacagnina
2016) 2016 WL 1241026, 2016 U.S. Dist. LEXIS 43942                 reasoned, “does not transform it into ‘stolen property.’ ” (Id.
                                                                   at pp. 969-970, 236 Cal.Rptr.3d 641.) Grouse River and
( Worldwide Travel), and Allure Labs, Inc. v. Markushevska
(N.D. Cal. 2019) 606 B.R. 51, 63-66 (Allure Labs). These              Agape Family both rejected treble damages because, in
cases hold that treble damages are available whenever              their view, the civil defendant’s initial “theft” of the property
the defendant’s underlying conduct involves any type of            through fraud precluded treble damages for the simultaneous
fraudulent conduct or misrepresentation. (Switzer, at pp.          act of receiving that “stolen” property. ( Grouse River,
119-120, 247 Cal.Rptr.3d 114 [fraud, conversion of property;       2016 WL 5930273 at *13–14, 2016 U.S. Dist. LEXIS 141478
treble damages available]; Bell, at p. 1043, 151 Cal.Rptr.3d       at *38-40;   Agape Family, 2018 WL 2540274 at *2–3, *5,
546 [theft by false pretense; treble damages available];           2018 U.S. Dist. LEXIS 91338 at *1-2, 14-15.)
   Worldwide Travel, 2016 WL 1241026 at **7–8, 2016 U.S.
Dist. LEXIS 43942 at *18-23 [conversion, theft by false            We chart yet a different path in ruling that treble damages are
pretenses; treble damages available]; Allure Labs, at pp. 57-58    not available under   Penal Code section 496, subdivision
[embezzlement; treble damages available].) Their holdings          (c) in cases where the plaintiff merely alleges and proves
rest on a literal reading of the  Penal Code: Section 496,         conduct involving fraud, misrepresentation, conversion, or
subdivision (a) reaches the “recei[pt of] ... property ... that    some other type of theft that does not involve “stolen”
                                                                   property.
has been obtained in any manner constituting theft” ( Pen.
Code, § 496, subd. (a), italics added), and “theft” is elsewhere
                                                                   The “first task” of any court “in construing a statute is to
defined to include “fraudulently appropriat[ing] property
                                                                   ascertain the intent of the Legislature so as to effectuate the
which has been entrusted to him or her” or “knowingly
and designedly, by any false or fraudulent representation          purpose of the law.” ( Dyna-Med, Inc. v. Fair Employment
or pretense, defraud[ing] any other person of money, labor         & Housing Com. (1987) 43 Cal.3d 1379, 1386, 241
or real or personal property” (id., § 484, subd. (a)), so          Cal.Rptr. 67, 743 P.2d 1323.) Although “the words of [a]
                                                                   statute” “[o]rdinarily” “provide the most reliable indication
   Penal Code section 496, subdivision (c) must authorize
treble damages for any type of conduct qualifying as “theft,”      of legislative intent” ( People v. Vidana (2016) 1 Cal.5th
including fraud, conversion, and theft by false pretenses.         632, 638, 206 Cal.Rptr.3d 556, 377 P.3d 805), this “ ‘plain
                                                                   meaning’ rule does not prohibit a court from determining
(Switzer, at pp. 126-131, 247 Cal.Rptr.3d 114;      Bell, at pp.
                                                                   whether the literal meaning of a statute comports with its
1045-1049, 151 Cal.Rptr.3d 546.)
                                                                   purpose.” ( Lungren v. Deukmejian (1988) 45 Cal.3d 727,
*18 Defendants urge that we follow Lacagnina v.                    735, 248 Cal.Rptr. 115, 755 P.2d 299).
Comprehend Systems, Inc. (2018) 25 Cal.App.5th 955, 236
                                                                   Time and again, our Supreme Court has refused to “
Cal.Rptr.3d 641 (Lacagnina), Grouse River Outfitters Ltd.
                                                                   ‘presume that the Legislature intends, when it enacts a
v. NetSuite, Inc. (N.D. Cal. 2016) 2016 WL 5930273, 2016
                                                                   statute, to overthrow long-established principles of law unless
U.S. Dist. LEXIS 141478 ( Grouse River), and         Agape         such intention is clearly expressed or necessarily implied.’
Family Worship Ctr., Inc. v. Gridiron (C.D. Cal. 2018) 2018
                                                                   ” ( Brodie v. Workers’ Comp. Appeals Bd. (2007) 40 Cal.4th
WL 2540274, 2018 U.S. Dist. LEXIS 91338 (                Agape     1313, 1325, 57 Cal.Rptr.3d 644, 156 P.3d 1100, quoting


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            15
            Case
Siry Investment, L.P.1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d        225
                                                         ---- (2020)       Filed 03/06/20 Page 18 of 25


                                                                    all but eclipse these traditional damages remedies. (Accord,
   People v. Superior Court (Zamudio) (2000) 23 Cal.4th
                                                                    Lacagnina, supra, 25 Cal.App.5th at p. 972, 236 Cal.Rptr.3d
183, 199, 96 Cal.Rptr.2d 463, 999 P.2d 686);            Van Horn    641 [“If every plaintiff in an employment or contract dispute
v. Watson (2008) 45 Cal.4th 322, 333, 86 Cal.Rptr.3d 350,
                                                                    could also seek treble damages” under Penal Code section
197 P.3d 164, superseded by statute on another ground as
                                                                    496, “such claims would become the rule rather than the
stated in Ennabe v. Manosa (2014) 58 Cal.4th 697, 719, 168
                                                                    exception”].)
Cal.Rptr.3d 440, 319 P.3d 201.) The reason for this refusal
is a pragmatic one—namely, that “[i]t is doubtful that the
Legislature would ... institute[ ] ... significant change through    *19 Second, reading       Penal Code section 496 to apply in
silence.” (Riverside County Sheriff’s Dept. v. Stiglitz (2014)      theft-related tort cases would effectively repeal the punitive
60 Cal.4th 624, 646-647, 181 Cal.Rptr.3d 1, 339 P.3d 295;
                                                                    damages statutes. ( California Cannabis Coalition v. City
see also    In re Christian S. (1994) 7 Cal.4th 768, 782, 30        of Upland (2017) 3 Cal.5th 924, 945, 222 Cal.Rptr.3d
Cal.Rptr.2d 33, 872 P.2d 574 [“reject[ing] the view that the        210, 401 P.3d 49 [noting “strong presumption” against
Legislature silently enacts major social policy”].)                 “implied repeal”].) Until now, a plaintiff seeking greater than
                                                                    compensatory damages had to prove, by clear and convincing
                                                                    evidence, that the defendant was “guilty of oppression, fraud,
In our view, reading      Penal Code section 496 to authorize
an award of treble damages whenever a plaintiff proves (or, in      or malice.” (Civ. Code, § 3294, subd. (a).) If         Penal
the case of a default, sufficiently alleges) any type of theft—     Code section 496 applied to these torts, a plaintiff could
whether it be fraud, misrepresentation, conversion, or breach       obtain treble damages merely by proving the tort itself by a
of fiduciary duty—by which the defendant obtains money
                                                                    preponderance of the evidence. ( Evid. Code, §§ 500, 115
or property would institute a “significant change” for two
                                                                    [preponderance of the evidence is the default burden in civil
reasons.
                                                                    cases].) 11
First, it would transmogrify the law of remedies for those
torts. Until now, the damages remedy for these torts has been       What is more, our Legislature has not shouted, stated, or
limited to the amount of damages actually caused by the fraud,      even whispered anything about       Penal Code section 496
misrepresentation, conversion or breach of fiduciary duty.          effecting such a “significant change” to the universe of tort
(Civ. Code, § 3333 [defining damages “[f]or the breach of an        remedies. Rather, the Legislature had a far more targeted
obligation not arising from contract” as “the amount which
                                                                    goal in mind when it enacted  Penal Code section 496’s
will compensate for all the detriment proximately caused
                                                                    treble damages remedy—namely, “to dry up the market for
thereby ...”]; Fragale v. Faulkner (2003) 110 Cal.App.4th
                                                                    stolen goods.” (    Bell, supra, 212 Cal.App.4th at p. 1047,
229, 236, 1 Cal.Rptr.3d 616 [applying this measure of
damages to tort of fraud not involving real property];              151 Cal.Rptr.3d 546.)      Penal Code section 496’s focus on
                                                                    stolen goods is reflected in the statute’s title, which specifies
    Benson v. Southern California Auto Sales, Inc. (2015)
239 Cal.App.4th 1198, 1208, 192 Cal.Rptr.3d 67 [applying            that it deals with “Receiving stolen property.” ( People v.
this measure of damages to tort of misrepresentation];              Hull (1991) 1 Cal.4th 266, 272, 2 Cal.Rptr.2d 526, 820 P.2d
                                                                    1036 [“ ‘ “section headings” ’ ” “ ‘are entitled to considerable
   Michelson v. Hamada (1994) 29 Cal.App.4th 1566, 1583,
                                                                    weight’ ” “ ‘ “in determining legislative intent” ’ ”], citation
36 Cal.Rptr.2d 343 [applying this measure of damages to tort
                                                                    omitted.) It is reflected in the traditional understanding of
of breach of fiduciary duty];    Persson v. Smart Inventions,
                                                                    the crime defined in   Penal Code section 496, subdivision
Inc. (2005) 125 Cal.App.4th 1141, 1165, 23 Cal.Rptr.3d 335
                                                                    (a), which requires proof that “(1) the property was stolen;
[“fraud damages are [calculated] under the out-of-pocket loss
                                                                    (2) the defendant knew the property was stolen; and, (3) the
rule”]; Civ. Code, § 3336 [damages for wrongful conversion
is the “value of the property at the time of the conversion”        defendant had possession of the stolen property.” ( People
plus “fair compensation for the time and money properly             v. Land (1994) 30 Cal.App.4th 220, 223, 35 Cal.Rptr.2d 544.)

expended” in its pursuit].) Treble damages under     Penal          And it is reflected in    Penal Code section 496, subdivision
Code section 496, if held applicable to these torts, would          (c)’s legislative history, which is replete with discussions



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             16
            Case
Siry Investment, L.P.1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d        225
                                                         ---- (2020)        Filed 03/06/20 Page 19 of 25


about how best to achieve the “goal of eliminating markets           property. We recognize that Switzer, and to a lesser extent,
for stolen property, in order to substantially reduce the
                                                                        Bell, came to the contrary conclusion based on their view
incentive to hijack cargo from common carriers.” ( Citizens
                                                                     that    Penal Code section 496’s language was controlling.
of Humanity, LLC v. Costco Wholesale Corp. (2009) 171
                                                                     Switzer took an additional step, noting that legislative intent
Cal.App.4th 1, 17-18, 89 Cal.Rptr.3d 455, overruled on other
                                                                     can sometimes trump a statute’s plain language, but choosing
grounds as stated in      Kwikset Corp. v. Superior Court            to focus on whether extending treble damages to all tort
(2011) 51 Cal.4th 310, 337, 120 Cal.Rptr.3d 741, 246 P.3d 877        cases involving “theft” was such an outlandish outcome as to
                                                                     be deemed “absurd.” (Switzer, supra, 35 Cal.App.5th at pp.
( Kwikset).) Although the Legislature ultimately opted not
                                                                     129-131, 247 Cal.Rptr.3d 114.) As explained above, we take
to limit the treble damages remedy to actions against “public
carriers,” its focus never strayed from drying up the market         the path Switzer chose not to take and conclude that Penal
                                                                     Code section 496’s language diverges from the Legislature’s
for stolen goods. ( Ibid., italics omitted) Because imposing
                                                                     intent and that its narrower intent is controlling.
treble damages in cases alleging fraud, misrepresentation,
breach of fiduciary duty and other torts outside the context
                                                                     Siry’s final salvo is to assert that it properly alleged a violation
of stolen property does nothing to “advance the legislative
purpose to ‘dry up the market for stolen goods,’ ” we cannot         of  Penal Code section 496 in its operative complaint. That
even infer any legislative intent to affect this significant         may be true, but it is irrelevant because, as we now hold,
change.
                                                                        Penal Code section 496—no matter how well it is pled—
                                                                     does not provide the remedy of treble damages based on the
The Legislature’s silence is even more deafening when
                                                                     underlying allegations in this case.
contrasted with other statutes that speak with a much clearer
voice in creating the extraordinary remedy of treble damages.
                                                                     In light of the unavailability of treble damages under Penal
(E.g.,     Bus. & Prof. Code, § 16750, subd. (a) [treble
                                                                     Code section 496, Siry’s election to receive treble damages
damages available for violations of the Cartwright Act setting
                                                                     over punitive damages is a nullity; in its place, Siry is entitled
state antitrust laws]; id., § 17082 [treble damages available
                                                                     to receive the $1 million in punitive damages assessed against
for violations of the Unfair Competition Law]; Civ. Code, §§
                                                                     each Farkhondehpour and Neman.
52, subd. (a) & 54.3, subd. (a) [treble damages available for
violations of the Unruh Civil Rights Act]; id., § 1719, subd.
(a)(2) [treble damages available to payee for passing checks
with insufficient funds]; id., § 3345 [treble damages available                               2. Attorney fees
“in actions brought by, on behalf of, or for the benefit of senior
                                                                     As a general rule, California follows the so-called “American
citizens or disabled persons ... to redress unfair or deceptive
                                                                     rule” when it comes to attorney fees: Parties in civil litigation
acts or practices or unfair methods of competition”]; Gov.           bear their own unless a statute or contract provides otherwise.
Code, § 12651, subd. (b) [treble damages available for               (§ 1021; Eden Township Healthcare Dist. v. Eden Medical
violations of the False Claims Act]; Lab. Code, § 230.8,             Center (2013) 220 Cal.App.4th 418, 425, 162 Cal.Rptr.3d
subd. (d) [treble damages available for denying employees’           932.) The trial court awarded Siry attorney fees under two
wages “to engage in child-related activities” protected by
                                                                     statutes—namely,        Penal Code section 496, subdivision
statute]; see also    18 U.S.C. § 1964(c) [treble damages
                                                                     (c), and section 1029.8. The fee award under   Penal Code
available under the federal Racketeer Influenced and Corrupt
                                                                     section 496 was in error because, as we hold above, that
Organizations Act].)
                                                                     statute does not reach the type of conduct involved in this
                                                                     case.
 *20 Because we cannot presume that our Legislature
intended to so significantly alter the universe of tort remedies
                                                                     This leaves section 1029.8 as the sole basis for attorney
without saying anything about its desire to do so, we conclude
                                                                     fees. That statute empowers a trial court to award “all costs
that   Penal Code section 496’s language sweeps more                 and attorney’s fees” against “[a]ny unlicensed person who
broadly than its intent and hold that it does not provide            causes injury or damage to another person as a result of
the remedy of treble damages for torts not involving stolen          providing goods or performing services for which a license is


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 17
            Case
Siry Investment, L.P.1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d        225
                                                         ---- (2020)       Filed 03/06/20 Page 20 of 25


required.” (§ 1029.8, subd. (a).) The court found a fee award       669.) However, a license is not required if a person or entity
under section 1029.8 to be appropriate because defendants           merely coordinates construction services performed by others
acted as (1) unlicensed construction contractors, and (2)
                                                                    ( The Fifth Day, LLC v. Bolotin (2009) 172 Cal.App.4th
unlicensed broker-dealers. We separately consider each basis
                                                                    939, 947-950, 91 Cal.Rptr.3d 633), or supplies labor for those
for the award.
                                                                    services (   Westway, at pp. 164-165, 61 Cal.Rptr.2d 715).

                                                                     *21 In its operative complaint, Siry alleged the following
             a. Did defendants act as unlicensed
                                                                    in support of its entitlement to attorney fees by virtue of
        contractors involved in construction activity?
                                                                    defendants’ status as unlicensed contractors:
California requires “person[s] engaged in the business or
                                                                      “Although the construction done at the 241 property was
acting in the capacity of a contractor” to be licensed. ( Bus.        performed by a third party, companies controlled by the
& Prof. Code, § 7031.) For these purposes, and as pertinent           defendants, including Investment Consultants, received
here, a “contractor” is “any person who [ (1a) ] undertakes           construction management fees even though none of the
to or [ (1b) ] offers to undertake to, or [ (1c) ] purports to        defendants or their companies had a contractor’s license.
have the capacity to undertake to, or [ (1d) ] submits a bid          As a result, defendants deprived Siry of its share of
to, or [ (1e) ] does himself or herself or by or through others       the partnership funds based on defendants’ payment of
[ (2) ] construct, alter, repair, add to, subtract from, improve,     partnership funds (as construction management fees) to
move, wreck or demolish any building ...” (Id., § 7026.)              entities controlled by them. By doing so, defendants
Requiring contractors to be licensed “provide[s] minimal              obtained the benefits of construction work at Siry’s expense
assurance that all persons offering such services in California       because Siry had no ownership interest in the entities
have the requisite skill and character, understand applicable ...     controlled by defendants. In addition, without a license,
laws and codes, and know the rudiments of administering a             defendants, by themselves and through others, engaged
                                                                      in, or managed, construction activities, thus meeting the
contracting business.” ( Hydrotech Systems, Ltd. v. Oasis
                                                                      definition of a contractor under Bus. & Prof. Code §
Waterpark (1991) 52 Cal.3d 988, 995, 277 Cal.Rptr. 517, 803
                                                                      7026. For example, defendant Saeed Farkhondehpour
P.2d 370.)
                                                                      performed construction management activities without a
                                                                      license by supervising the work. Finally, by entering
As construed by the courts, a “contractor” is only a person
                                                                      into a construction contract with an unlicensed contractor
or entity who (1) actually performs construction services
                                                                      and/or by making payments to an unlicensed contractor,
( Contractors Labor Pool, Inc. v. Westway Contractors                 defendants aided and abetted unlicensed construction.”
(1997) 53 Cal.App.4th 152, 165, 61 Cal.Rptr.2d 715
( Westway);      WSS Industrial Construction, Inc. v. Great         These allegations do not entitle Siry to attorney fees under
West Contractors, Inc. (2008) 162 Cal.App.4th 581, 587-593,         section 1029.8 for two reasons.

76 Cal.Rptr.3d 8 (     WSS Industrial); (2) “supervise[s] the       First, as to every defendant but Farkhondehpour, Siry has
performance of construction services” (         Westway, at p.      not sufficiently alleged that they qualify as “contractors” in
                                                                    the first place. Siry’s conclusory allegation that defendants
165, 61 Cal.Rptr.2d 715;     WSS Industrial, at p. 593,
                                                                    “meet[ ] the definition of a contractor” is a “conclusion of fact
76 Cal.Rptr.3d 8 [“overseeing” construction work] ); or
(3) agrees by contract to be “ ‘solely responsible’ ” for           or law” that we must disregard. ( Evans, supra, 38 Cal.4th
                                                                    at p. 6, 40 Cal.Rptr.3d 205, 129 P.3d 394.) And Siry’s more
construction services ( Vallejo Development Co. v. Beck
                                                                    specific allegations fare no better because they do not allege
Development Co. (1994) 24 Cal.App.4th 929, 935-936,
                                                                    that these defendants actually performed any construction
939-940, 29 Cal.Rptr.2d 669 ( Vallejo Development)). In             services, supervised any construction services, or agreed by
the last two scenarios, a license is required even if the           contract to be solely responsible for construction services.
construction work is actually performed by someone else.            Without such allegations, these defendants are not themselves
(Bus. & Prof. Code, § 7026 [reaching work “by or through            “contractors.” They also cannot be held liable for attorney
                                                                    fees under section 1029.8 because the statute imposes liability
others”];    Vallejo Development, at p. 941, 29 Cal.Rptr.2d


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             18
            Case
Siry Investment, L.P.1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d        225
                                                         ---- (2020)          Filed 03/06/20 Page 21 of 25


against those who are unlicensed contractors, not those who          to induce the purchase or sale of, any security ... unless
use unlicensed contractors. (Rony, supra, 210 Cal.App.4th            the broker-dealer” is licensed. (Corp. Code, § 25210.) A
at p. 757, 148 Cal.Rptr.3d 642 [noting that section 1029.8           “broker-dealer” is “any person engaged in the business
“contains no language ... extending its reach to those who           of effecting transactions in securities in this state for the
‘use’ the services of unlicensed persons”].)                         account of others or for [his] own account.” (Id., § 25004,
                                                                     subd. (a).) And a “security” is defined by reference to a
Second, and as to all defendants, Siry has not alleged that          long list of investment vehicles (id., § 25019), although
it suffered “injury or damage ... as a result of” defendants’        that list is meant to be “illustrative” rather than exhaustive
“perform[ance of services] for which a license is required.” (§      (People v. Graham (1985) 163 Cal.App.3d 1159, 1164, 210
1029.8, subd. (a), italics added.) As set forth above, Siry’s sole   Cal.Rptr. 318 (Graham)). Given this approach, “the ‘critical
allegation in this regard is that it was harmed by “defendants’      question’ ... is whether [the] transaction [at issue] falls within
payment of partnership funds (as construction management             the regulatory purpose of the law regardless of whether it
fees) to entities controlled by [defendants].” However, the          involves an instrument [or vehicle] which comes within the
harm occasioned by this diversion of partnership funds
                                                                     literal language of the definition.” (   People v. Figueroa
would have occurred—and, under defendants’ theories for
                                                                     (1986) 41 Cal.3d 714, 735, 224 Cal.Rptr. 719, 715 P.2d
recovery, would have been improper—even if each defendant
                                                                     680.) The purpose of this licensing law is “ ‘to protect the
had a contractor’s license. Where an “injury “ ‘would
                                                                     public against the imposition of unsubstantial, unlawful and
have happened anyway, whether or not the defendant” ’
                                                                     fraudulent stock and investment schemes and the securities
” engaged in tortious behavior, then that tort “ ‘ “was
not a cause in fact, and of course cannot be the legal or            based thereon.’ [Citation.]” (         Id. at p. 736, 224 Cal.Rptr.
responsible cause” ’ ” of that injury. (Grotheer v. Escape           719, 715 P.2d 680.)
Adventures, Inc. (2017) 14 Cal.App.5th 1283, 1303, 222
                                                                     As construed by the courts, an investment vehicle constitutes
Cal.Rptr.3d 633; Toste v. CalPortland Construction (2016)
                                                                     a security if it satisfies one of two tests: (1) the “risk-
245 Cal.App.4th 362, 370, 199 Cal.Rptr.3d 522.) Because
Siry failed to allege that defendants’ unlicensed status is          capital test” first articulated in Silver Hills Country Club
what caused its injury, Siry failed to show that its injury          v. Sobieski (1961) 55 Cal.2d 811, 13 Cal.Rptr. 186, 361 P.2d
was “as a result of” that unlicensed status, as required by          906 (     Silver Hills), or (2) the “federal test” first articulated
section 1029.8. (See        Kwikset, supra, 51 Cal.4th at p.         in      SEC v. W.J. Howey Co. (1946) 328 U.S. 293, 66 S.Ct.
326, 120 Cal.Rptr.3d 741, 246 P.3d 877 [“ ‘The phrase
‘as a result of’ in its plain and ordinary sense means               1100, 90 L.Ed. 1244 ( Howey). (See generally, People v.
‘caused by’ and requires a showing of a causal connection            Black (2017) 8 Cal.App.5th 889, 900, 214 Cal.Rptr.3d 402.)
or reliance on the alleged misrepresentation.’ [Citation.]”].)
Siry’s sole rejoinder is to argue that defendants’ deprivation       In its operative complaint, Siry alleges the following
of Siry’s “share of partnership funds ... based on their             in support of its entitlement to attorney fees by virtue
construction-related shenanigans ... trigger[ed] attorney’s fees     of defendants’ status as unlicensed broker-dealers selling
under section 1029.8. End of story.” This argument labors            securities:
under the same misconception as Siry’s complaint—namely,
                                                                          “The creation/sale of the limited partnership interest at
that awarding attorney fees under section 1029.8 requires
                                                                          issue here qualifies as a security (i.e., an investment
no causal link between the lack of a license and harm to
                                                                          contract) as defined by Corporations Code section 25019.
the plaintiff. Section 1029.8’s plain language forecloses this
                                                                          [Siry] was damaged as a result of defendants’ unlicensed
argument.
                                                                          activities in violation of Corporations Code section 25004
                                                                          [governing broker dealers]. Specifically, defendants sold
                                                                          securities to others (e.g., [Siry’s] limited partnership
             b. Did defendants act as unlicensed                          interest) in the capacity of a broker-dealer without a
              broker-dealers selling securities?                          license.”

 *22 California law prohibits any “broker-dealer” from               These allegations do not entitle Siry to attorney fees under
“effect[ing] any transaction in, or induc[ing] or attempt[ing]       section 1029.8 because Siry has not sufficiently alleged



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 19
            Case
Siry Investment, L.P.1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d        225
                                                         ---- (2020)       Filed 03/06/20 Page 22 of 25


strict compliance with the prerequisites necessary for its          despite being limited partners, “control[led], dominate[d],
partnership interest to qualify as a “security.”                    manage[d] and operate[d]” the limited partnership. Because
                                                                    Siry’s allegations that the limited partnership agreement was
To begin, Siry’s conclusory allegation that its “limited            being ignored preclude reliance on that agreement in lieu of a
partnership interest ... qualifies as a security” is a “ ‘          well-pled allegation that Siry was merely a passive investor,
“conclusion of ... law” ’ ” entitled to no weight whatsoever.       Siry needed to affirmatively plead its passivity. But there is no
                                                                    such allegation in Siry’s operative complaint, and its absence
( Evans, supra, 38 Cal.4th at p. 6, 40 Cal.Rptr.3d 205,
                                                                    is fatal.
129 P.3d 394.) The same is true of its companion allegation
that the interest qualifies as “an investment contract”—both
                                                                     *23 Siry’s sole remaining contention is that two provisions
because it is conclusory and because the term “investment
                                                                    in the limited partnership agreement otherwise suggest that
contract” is “so broad as to give little more guidance than the
                                                                    the parties’ limited partnership interests were securities. Siry
term ‘security’ ” (Graham, supra, 163 Cal.App.3d at p. 1165,
                                                                    points to (1) the general partner’s power to refuse to consent
fn. 4, 210 Cal.Rptr. 318).
                                                                    to a limited partner’s transfer of its partnership interest “if
                                                                    such transfer would constitute a violation of any rule, law,
Although a limited partnership interest can constitute a
                                                                    or securities regulation,” and (2) the prohibition against a
“security” “under appropriate circumstances” (Graham,
                                                                    limited partner assigning its interest “if, in the opinion of
supra, 163 Cal.App.3d at p. 1166, 210 Cal.Rptr. 318;
                                                                    counsel to the Partnership, such assignment may not be
    People v. Simon (1995) 9 Cal.4th 493, 499, 37 Cal.Rptr.2d       effectuated without registration under the Securities Act of
278, 886 P.2d 1271), Siry has not alleged that those                1933, as amended, or would result in the violation of ...
circumstances exist here because it has not alleged that its        federal or state securities laws.” Rather than constituting
limited partnership interest satisfies either the risk-capital or   proof that the limited partners definitively viewed their
federal tests.                                                      interests as securities, these provisions reflect uncertainty on
                                                                    that question and a marked desire not to engage in transactions
A limited partnership interest qualifies as a “security” under      that would subject them to securities laws—an odd result if
the risk-capital test only if it involves “[ (1) ] an attempt by    the parties already viewed the limited partnership interest as
an issuer to raise funds for a business venture or enterprise;      a security.
[ (2) ] an indiscriminate offering to the public at large
where the persons solicited are selected at random; [ (3) ] a
passive position on the part of the investor; and [ (4) ] the
                                                                     c. Are the attorney fees awards invalid for other reasons?
conduct of the enterprise by the issuer with other people’s
money.” ( Silver Hills, supra, 55 Cal.2d at p. 815, 13              In light of our conclusion that there is no statutory basis
Cal.Rptr. 186, 361 P.2d 906.) Siry never alleged that it            for the court’s award of attorney fees, we have no occasion
was solicited “at random”; to the contrary, Siry submitted          to consider defendants’ remaining arguments that the trial
declarations indicating that it was solicited due to the long-      court also erred in (1) awarding fees for litigation prior to
time friendship between its principal and Farkhondehpour            the settlement of the initial lawsuit between the parties, (2)
and Neman.                                                          awarding fees for litigation prior to the filing of the third
                                                                    amended complaint when Siry first sought attorney fees in
A limited partnership interest qualifies as a “security” under      this case, or (3) awarding fees when Siry never gave notice of
the federal test only if it “involves an investment of money        a maximum amount of attorney fees.
in a common enterprise with profits to come solely from the
                                                                    ***
efforts of others.” ( Howey, supra, 328 U.S. at p. 301, 66
S.Ct. 1100.) Although the terms of the limited partnership
                                                                    Where, as here, “a trial court erroneously award[ed] [one
agreement appended to the operative complaint indicate that
                                                                    type of damages,] a reviewing court may, instead of reversing
the limited partners were to have no management or control
                                                                    the entire judgment, make an order of modification striking
over the limited partnership and that the general partner
                                                                    that portion relating to [the erroneously awarded] damages
was to have “exclusive control,” Siry repeatedly alleges
in its operative complaint that these contractual limitations       and affirm the judgment as so modified.” (      Crogan v. Metz
were “disregarded” and that Farkhondehpour and Neman,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             20
            Case
Siry Investment, L.P.1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d        225
                                                         ---- (2020)    Filed 03/06/20 Page 23 of 25


                                                                 in its place the $2 million punitive damages award, with
(1956) 47 Cal.2d 398, 405, 303 P.2d 1029; accord,  Mega          Farkhondehpour (jointly and severally as an individual and as
RV Corp. v. HWH Corp. (2014) 225 Cal.App.4th 1318, 1344,         a trustee) and Neman (jointly and severally as an individual
170 Cal.Rptr.3d 861; cf.    Van Sickle v. Gilbert (2011) 196     and as a trustee) severally liable for $1 million each, and (2)
Cal.App.4th 1495, 1521-1522, 127 Cal.Rptr.3d 542 [“when          strike the $4,010,008.97 attorney fees award in its entirety.
a judgment is vacated on the ground [that] the damages           The parties are to bear their own costs on appeal.
awarded exceeded those pled,” the reviewing court ordinarily
affirms and modifies the judgment to reduce the damages,
but may allow the trial court to decide whether to vacate the    We concur:
default to allow further amendment].)
                                                                 LUI, P.J.

                                                                 CHAVEZ, J.
                      DISPOSITION
                                                                 All Citations
The amended judgment is affirmed as modified. We order
that the amended judgment be modified to (1) strike the          --- Cal.Rptr.3d ----, 2020 WL 1026822
$1,912,974 treble damages award in its entirety and substitute




                                                         Footnotes


1      As is appropriate on review of a default judgment, we draw these facts from the allegations of the operative
       fifth amended complaint, as well as documents subject to judicial notice. (Los Defensores, Inc. v. Gomez
       (2014) 223 Cal.App.4th 377, 392-393, 166 Cal.Rptr.3d 899 (Los Defensores);                 Evans v. City of Berkeley
       (2006) 38 Cal.4th 1, 6, 40 Cal.Rptr.3d 205, 129 P.3d 394 ( Evans).)
2      Siry also sued the limited partnership, but it was not dismissed as part of the terminating sanctions. The
       partnership had since been dissolved, and Siry’s prosecution of the action presumed that the partnership
       was effectively dismissed. We presume the same.
       This was the second lawsuit arising out of the partnership. In 2003, Farkhondehpour and Neman sued Siry
       for breach of a different agreement, and Siry cross-claimed for underpayment of cash distributions from the
       partnership. After an arbitrator rejected Farkhondehpour’s and Neman’s claims, Siry settled its remaining
       cross-claims in 2007, with the requirement that Farkhondehpour and Neman provide an accounting (and, if
       warranted, a redistribution) of the partnership’s profits.
3      Siry later dismissed its breach of contract and aiding and abetting claims.
4      All further statutory references are to the Code of Civil Procedure unless otherwise indicated.
5      Siry and Neman also filed timely appeals from the trial court’s October 2017 order reducing the amended
       judgment by the amount of costs defendants were awarded for prevailing in the appeal of the jury’s verdict.
       However, none of the parties contests the merits of the offset in this consolidated appeal.
       As Siry conceded at oral argument, it argued for the first time in its cross-reply brief that the offset
       order to the amended judgment effectively constitutes a second amended judgment and that the failure of
       Farkhondehpour, the Farkhondehpour Trust, and 416 South Wall Street to file notices of appeal from the
       offset order precludes them from raising any challenges in these consolidated cross-appeals. Apart from
       being waived (      Garcia v. McCutchen (1997) 16 Cal.4th 469, 482, fn. 10, 66 Cal.Rptr.2d 319, 940 P.2d 906
       ( Garcia) [arguments raised for the first time in a reply brief are waived] ), this argument lacks merit: A further
       notice of appeal is required only when an amendment to a judgment “results in a substantial modification of




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          21
            Case
Siry Investment, L.P.1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d        225
                                                         ---- (2020)    Filed 03/06/20 Page 24 of 25


       [the] judgment” (    Dakota Payphone, LLC v. Alcaraz (2011) 192 Cal.App.4th 493, 504, 121 Cal.Rptr.3d 435
       (   Dakota)); an “amend[ment] to add costs” is not a “substantial modification” (           id., at pp. 504-505, 121
       Cal.Rptr.3d 435;     Sanchez v. Strickland (2011) 200 Cal.App.4th 758, 765, 133 Cal.Rptr.3d 342); and the
       offset order merely offset costs. Neither logic nor policy warrants treating an amendment subtracting costs
       differently from one adding them.
6
       We affirmed that order in     Siry Inv., L.P. v. Farkhondehpour (Sept. 5, 2017, amended Sept. 13, 2017,
       B260560) 2017 WL 3866782, 2017 Cal.App.Unpub.LEXIS 6325 [nonpub. opn.].
7      Neman has been represented by new counsel since the terminating sanctions were entered.
8      We grant Neman’s motion to augment the record and for judicial notice of documents related to the debtor’s
       examination and writ proceedings. (Evid. Code, §§ 452, subd. (d), & 459, subd. (a).)
9      Defendants do not challenge the trial court’s calculation of actual damages, and Siry does not challenge
       the court’s requirement that Siry elect between treble and punitive damages, the reduction in the punitive
       damages award, or the offset for costs defendants incurred during the prior appeal. And although Siry
       suggests that the trial court’s calculation of treble damages was incorrect, we decline to entertain that
       suggestion because Siry waited until its reply brief to raise it. ( Garcia, supra, 16 Cal.4th at p. 482, fn. 10,
       66 Cal.Rptr.2d 319, 940 P.2d 906.)
10     Because these reasons for granting a new trial all involve “error[s] in law” cognizable under subdivision (7)
       of section 657 rather than any reweighing of the evidence ( Glendale Fed. Sav. & Loan Assn. v. Marina
       View Heights Dev. Co. (1977) 66 Cal.App.3d 101, 122, 135 Cal.Rptr. 802 [distinguishing challenges to the
       excessiveness of damages based on the evidence presented from a court’s “failure to apply the proper legal
       measure of damages”];        Gober v. Ralph’s Grocery Co. (2006) 137 Cal.App.4th 204, 214, 40 Cal.Rptr.3d 92
       [“in deciding the constitutional maximum [for punitive damages], a court does not decide whether the verdict
       is unreasonable based on the facts”] ), Siry’s belatedly developed argument that the trial court’s new trial
       order is void because it cites subdivision (5) of section 657 is not well taken. To be sure, the court cited only
       subdivision (5) and that subdivision requires a trial court to “weigh[ ] the evidence” (§ 657, second paragraph).
       But it is clear from the trial court’s reasons for granting a new trial that the court cited the wrong statutory
       ground for relief. A court’s failure to state the proper ground for relief under section 657 does not abrogate
       its reasons for granting that relief. ( Oakland Raiders v. National Football League (2007) 41 Cal.4th 624,
       634, 61 Cal.Rptr.3d 634, 161 P.3d 151 [“ ‘the words “ground” and “reason” have different meanings,’ ” and
       “[t]he word ‘ground’ refers to any of the seven grounds listed in section 657”]; Previte v. Lincolnwood, Inc.
       (1975) 48 Cal.App.3d 976, 988, 122 Cal.Rptr. 194 [reviewing court is “confined” “to the specific reason or
       reasons given by the trial court for [its new trial] order”], italics added.) More to the point, it does not void
       the new trial order ( Sandoval v. Qualcomm Inc. (2018) 28 Cal.App.5th 381, 421-424, 239 Cal.Rptr.3d 269
       [trial court’s citation to the “wrong subdivision” of section 657 does not void new trial order when its reason
       was valid under a different subdivision], review granted on other grounds, Jan. 16, 2019, S252796; see also
         Sanchez-Corea v. Bank of America (1985) 38 Cal.3d 892, 906, 215 Cal.Rptr. 679, 701 P.2d 826 [trial
       court’s failure to specify ground for relief does not void its new trial order] ), at least where, as here, a new trial
       was sought on the ground corresponding with the trial court’s reasons ( Collins v. Sutter Memorial Hospital
       (2011) 196 Cal.App.4th 1, 16-17, 126 Cal.Rptr.3d 193 [“A new trial order ‘can be granted only on a ground
       specified in the motion.’ ”], citation omitted).
11
       Because     Penal Code section 496, subdivision (c) authorizes an award of attorney fees along with treble
       damages, extending its reach beyond the context of stolen property would have a third significant effect: It
       would authorize fee shifting in nearly every tort cause involving fraud, misrepresentation, or breach of fiduciary
       duty, thereby creating a gaping exception to the general rule against such fee shifting. (§ 1021).



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         22
            Case
Siry Investment, L.P.1:19-cv-09439-PKC          Document
                      v. Farkhondehpour, --- Cal.Rptr.3d        225
                                                         ---- (2020)   Filed 03/06/20 Page 25 of 25



End of Document                                            © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         23
